Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 1 of 77 PageID #: 506




               Exhibit 5
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 2 of 77 PageID #: 507




                            AMERICAN ARBITRATION ASSOCIATION

  WILLIAM J. LOVELACE and                          :
  OCTAVIA LOVELACE                                 :
        Plaintiffs,                                :   Case No.: 01-17-0006-3311
                                                   :
         v.                                        :
                                                   :   August 24, 2018
                                                   :
  SHOWROOM AUTO, LLC                               :
      Defendant                                    :
                                                   :


                           CLAIMANTS’ POST-HEARING SUBMISSION

  INTRODUCTION

         During the course of the hearing, Showroom Auto’s sole representative, Bernard

  Chris Mercus (“Mercus”) admitted that Showroom Auto had included as part of the

  “amount financed” a “Dealer Financing Fee” of $1,340. He also admitted that this was a

  charge added to the vehicle’s price because the Claimants financed the sale. He also

  admitted that this charge would not have been imposed I a cash purchase.

  Consequently, this charge should have been included as part of the finance charge, and

  it should have been utilized in calculating the annual percentage rate of interest.

         As shown below, this admission necessitates a finding that Showroom Auto

  violated the Truth in Lending Act, 15 U.S.C. § 1601 et seq. As a consequence, William

  Lovelace is entitled to $2,000 in statutory damages (in addition to whatever actual

  damages the arbitrator may find he has proved). Additionally, he is entitled to an award

  of a reasonable attorney’s fee. For the reasons set forth below. Claimants seek a fee

  award of $27,000.



                                               1
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 3 of 77 PageID #: 508



  FACTUAL BASIS FOR ENTITLEMENT TO ATTORNEY’S FEES 1

          Mercus freely admitted at the hearing that a significant portion of the increase

  from the advertised price of the vehicle was the “Dealer Financing Fee” of $1,340. This

  testimony was consistent with the contents of his sworn Affidavit submitted in

  connection with its Motion to Dismiss filed in the United States District Court (Claimants

  Exhibit 1). In paragraph 20 (Page 8) of that statement, Mercus avers:

          The money aspect of ths transaction ended up as follows:
          Base Vehicle price                                    23,891.00
          Used Vehicle Recon Fee and Prep                         2,995.00
          Dealer financing fee                                    1,340.00
          Vehicle Price With Fees & Options                      30,476.00

  (Emphasis supplied). When asked to explain the basis for this fee, Mercus

  acknowledged that one factor was the discount fee that was charged by creditors for

  consumers such as the claimants who do not have good credit. He also acknowledged

  that Exeter charged a fee of $583.59 to Showroom to accept the assignment of this

  contract. Mercus also emphasized the work involved in arranging financing.

          It is beyond reasonable dispute that this $1,340 charge would not have been

  imposed in a cash transaction; Mercus acknowledged this in his testimony. However,

  the Truth in Lending disclosures contained in the retail installment contract (Exhibit 5),

  reveal that this charge was buried in the cash price and included in the itemization of

  the amount financed. As shown below, this is a violation, because TILA requires that the

  charge be included as part of the finance charge.


  1
   Claimants asserted additional theories under TILA. For purposes of this post-hearing submission, they
  are focusing on the one violation to which Showroom has admitted, because only one recovery can be
  had under TILA.


                                                     2
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 4 of 77 PageID #: 509



  TILA’S DEFINITION OF FINANCE CHARGE

        Reg. Z addresses the burying of a “finance charge” as part of the “cash price” by

  its definition of these terms. Cash price is defined as:

        The price at which a creditor, in the ordinary course of business, offers to sell for
        cash the property or service that is the subject of the transaction. At the creditor’s
        option, the term may include the price of accessories, services related to the sale,
        service contracts and taxes and fees for license, title, and registration. The term
        does not include any finance charge.

  “Finance charge” is defined broadly in Reg. Z to include both direct and indirect

  amounts paid as an incident to or a condition of the extension of credit. Reg. Z, §

  226.4(a), provides as follows:

         The finance charge is the cost of consumer credit as a dollar amount. It
         includes any charge payable directly or indirectly by the consumer and
         imposed directly or indirectly by the creditor as an incident to or a
         condition of the extension of credit. It does not include any charge of a
         type payable in a comparable cash transaction.

  The regulatory scheme requires sellers to separate the cash price of goods sold on

  credit from charges that are imposed as an incident of the extension of credit and that

  are not charged in a comparable cash transaction; those charges must be disclosed as

  finance charges.

         This $1,340 charge would not have been incurred in a cash transaction, and it

  was therefore incidental to the extension of credit. By burying the charge in the cash

  price rather than including it in the finance charge, Showroom has violated 15 U.S.C. §

  1638(a)(3) and (a)(4). This entitles William Lovelace to the remedy provided in 15

  U.S.C. § 1640.




                                               3
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 5 of 77 PageID #: 510




  THE CONSEQUENCES OF THE TILA VIOLATION

          The remedy for this TILA violation are specified at 15 U.S.C. § 1640(a). William

  Lovejoy is entitled to any actual damages proven pursuant to § 1640(a)(1). The actual

  damages claimed are set forth in Exhibit 9, the Damages Summary.

          Additionally, he is entitled, as a matter of law, to double the finance charge,

  subject to a cap of $2,000, pursuant to § 1640(a)(2)(A). The finance charge in the retail

  installment contract is $15,462.96, so the $2,000 cap applies. The wording of the statute

  is mandatory (any creditor “is liable for . . . “). Showroom had stipulated that it is a

  creditor for purposes of TILA, and it is therefore liable for $2,000 plus any actual

  damages.

          Showroom is also liable for attorney’s fees. While the amount of the fees is to be

  determined by the arbitrator in accordance with well-established case law to be

  discussed below, the question of whether to award fees is not discretionary. Fees under

  TILA are mandatory 2

          Because the federal and state governments lack the resources to adequately

  police the marketplace and to protect consumers, federal and state consumer protection

  laws depend upon the private enforcement by aggrieved consumers. 3 The ability of

  consumers to bring such cases depends upon the availability of private attorneys willing

  2
    Christianburg Garment Co. v. Equal Employment Opportunity Comm’n, 434 U.S. 412, 415 n.5, 98 S.Ct.
  694, 54 L.Ed. 2d 648 (1978) (Title VII); see also Diaz v. Paragon Motors of Woodside, Inc., No. CV-03-
  6466 CPS RML, 2007 WL 2903920, at *7 (E.D.N.Y. Oct. 1, 2007) citing Nigh v. Koons Buick Pontiac
  GMC, Inc., 478 F.3d 183, 188 (4th Cir. 2007).
  3
   Diaz, supra at *7 citing Nigh v. Koons Buick Pontiac GMC, Inc., 384 F.Supp.2d 915, 919 (E.D.Va.2005);
  see also de Jesus v. Banco Popular de Puerto Rico, 918 F.2d 232, 233 (1st Cir.1990)), aff'd in part and
  vacated in part, 458 F.3d 183 (4th Cir.2007); New Century Mortgage Corp. v. Payton, 2004 WL 524693,
  at *1 (N.D.Ill. March 11, 2004) (“In enacting the Truth in Lending Act, Congress contemplated that the
  statute would be enforced by private litigants acting as private attorneys general”) (internal quotation
  marks and citations omitted).

                                                     4
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 6 of 77 PageID #: 511



  to bring these cases against well-heeled businesses. Accordingly, TILA provides that

  successful litigants are entitled to recover a reasonable attorney’s fee based upon the

  work performed in the case, not based upon the amount recovered. 4 The availability of

  such fees enables private attorneys to handle cases that involve small dollar amounts,

  but which raise complex legal issues. Since businesses can avoid court proceedings by

  inserting pre-dispute arbitration clauses in their contracts, it is particularly important that

  arbitrators enforce these fee provisions. Otherwise, there will be no check on

  businesses that shirk their warranty obligations and violate consumer protection laws.

  The technical and complex issues presented in this and similar matters are abstruse

  and would severely disadvantage consumers if they were forced to proceed in these

  arbitrations pro se against represented businesses.

          An award of attorney’s fees is available to Claimants even if they do not prevail

  on every issue raised, because all the claims arise from the same transaction and

  conduct, i.e., Showroom Auto’s overcharging for the Vehicle and failing to properly

  disclose and itemize the nature of the charges. 5 Reasonable attorney fees are also

  available to a prevailing plaintiff under GBL § 349(h).




  4
    Purtle v. Eldridge Auto Sales, Inc., 91 F.3d 797, 802 (6th Cir.1996) (Under TILA “[t]he attorney's fees
  are not limited by the amount of [plaintiff's] recovery”), cert. denied, 520 U.S. 1252, 117 S.Ct. 2411, 138
  L.Ed.2d 177 (1997).
  5
    Hensley v. Eckerhart, 461 U.S. 424 (1983); LeBlanc-Sternberg v. Fletcher, 143 F.3d 748 (2d Cir. 1998)
  (Attorney’s fees available when claims intertwined); Dominic v. Consolidated Edison Co., 822 F.2d 1249,
  1259-60 (2d Cir. 1987) (fully compensatory fee proper where factual basis and legal theories same
  throughout); United States Football League v. National Football League, 887 F.2d 408, 415 (2d Cir. 1989)
  (common core of facts and law).

                                                      5
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 7 of 77 PageID #: 512



  ATTORNEY’S FEES MUST BE BASED UPON THE WORK REASONABLY
  PERFORMED BY COUNSEL


          In Arbor Hill Concerned Citizens Neighborhood Ass'n v. County of Albany, 6 the

  Second Circuit clarified the proper analysis in exercising its considerable discretion in

  awarding attorney’s fees. A court (or, in this case, arbitrator) is to:

          bear in mind all of the case-specific variables that we and other courts have
          identified as relevant to the reasonableness of attorney's fees in setting a
          reasonable hourly rate. The reasonable hourly rate is the rate a paying client
          would be willing to pay. In determining what rate a paying client would be willing
          to pay, the district court should consider, among others, the Johnson 7 factors; it
          should also bear in mind that a reasonable, paying client wishes to spend the
          minimum necessary to litigate the case effectively. The district court should also
          consider that such an individual might be able to negotiate with his or her
          attorneys, using their desire to obtain the reputational benefits that might accrue
          from being associated with the case. The district court should then use that
          reasonable hourly rate to calculate what can properly be termed the
          ‘presumptively reasonable fee. 8


          The Johnson factors referenced in Arbor Hill are as follows:

          (1) the time and labor required;
          (2) the novelty and difficulty of the questions;
          (3) the skill requisite to perform the legal service properly;
          (4) the preclusion of other employment by the attorney due to acceptance of the
              case;
          (5) the customary fee for similar work in the community;
          (6) whether the fee is fixed or contingent;
          (7) time limitations imposed by the client or the circumstances;
          (8) the amount involved and the results obtained;
          (9) the experience, reputation and ability of the attorneys;
          (10) the undesirability of the case;

  6
    493 F.3d 110 (2d Cir. N.Y. 2007)
  7
    Johnson v. Georgia Highway Exp., Inc. 488 F.2d 714, 717-19 (5th Cir. 1974), overruled on other grounds by
  Blanchard v. Bergeron, 489 U.S. 87, 109 S. Ct. 939 (1989).
  8
    Id. at 117-118

                                                         6
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 8 of 77 PageID #: 513



            (11) the nature and length of the professional relationship with the client; and,
            (12) awards in similar cases. 9

  Although one of the Johnson factors is the “amount involved and the results obtained,”

  courts have uniformly rejected “proportionality” as a factor in setting fees in consumer

  fee-shifting cases. In Drouin v. Fleetwood Enterprises, 163 Cal. App.3d 486, 492-93,

  209 Cal. Rptr. 623 (Cal. App. 1985), a case involving the purchase of a motor home, the

  court rejected the defendant’s argument that “the amount of attorneys fees awarded [by

  the trial court] was excessive when compared to plaintiff’s recovery.” The Court of

  Appeals quoted the legislative history the Magnson- Moss Warranty Act, another

  consumer fee-shifting statute, and affirmed an unspecified award of attorneys’ fees.

  See also Universal Motors, Inc. v. Waldock, 719 P.2d 254, 260 (Alaska

  1986)($45,175.80 award of attorneys’ fees, rejecting contention that “an attorney’s fees

  award which dwarfs the judgment is inappropriate.”). Similarly, in Jordan v.

  Transnational Motors, 212 Mich. App. 94, 537 N.W.2d 471 (Mich. Ct. App. 1995), the

  Michigan Court of Appeals reversed a trial court that awarded fees substantially less

  than the value of the time expended, holding:

            In consumer protection [litigation] as this, the monetary value of the case is
            typically low. If courts focus only on the dollar value and the results of the case
            when awarding attorneys’ fees, the remedial purpose of the statutes in question
            will be thwarted. Simply put, if attorney fee awards in these cases do not provide
            a reasonable return, it will be economically impossible for attorneys to represent
            their clients. Thus, practically speaking, the door to the courtroom will be closed
            to all but those with either potentially substantial damages, or those with
            sufficient economic resources to afford the litigation expenses involved. Such a
            situation would be ironic: it is precisely those with ordinary consumer complaints
            and those who cannot afford their attorney fees for whom these remedial acts are
            intended.

  Id. at 98-99.
  9
      Johnson, at 717-719.

                                                  7
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 9 of 77 PageID #: 514



         The logic of the Michigan Court of Appeals applies equally to this case.

  Showroom violated the Truth in Lending Act. The purpose of the fee-shifting provision is

  to enable consumers such as the Claimants to secure competent counsel. If these

  statutes are to be effective in preventing car dealer misconduct such as that revealed in

  these proceedings, then it is necessary that consumers be awarded reasonable fees.

         "[A] party advocating the reduction of the lodestar amount bears the burden of

  establishing that a reduction is justified." United States Football League v. National

  Football League, 887 F.2d 408, 413 (2d Cir. 1989) (awarding $5,500,000 in fees on $3

  recovery). In a consumer protection case such as this one, the damages are often

  limited by statute. “There is little reason to look to the limited award of statutory

  damages to determine the reasonableness of attorneys’ fees which are generated by

  the unlimited costs of litigation.” Postow v. Oriental Bldg Ass’n, 455 F. Supp. 781, 791

  (D.D.C. 1978). See also Bittner v. Tri-County Toyota, 58 Ohio St. 3d 143, 144, 569

  N.E.2d 464, 466 (1991) (the remedial/consumer protection purpose of the statute is

  undermined if relatively small dollar amount cases cannot fully compensate the

  attorneys who take them on); Norton v. Wilshire Credit Corp., 36 F. Supp. 2d 216, 220

  (D. NJ 1999) (rejecting proportionality in awarding $58,000 in fees in Fair Debt

  Collection Practices Act case).

         Additionally, the fees should not be reduced because Claimants may not prevail

  on every issue raised in the arbitration. In Hensley v. Eckerhart, 461 U.S. 424 (1983),

  the Supreme Court ruled that a fee request can be reduced only where the plaintiff

  presented "distinctly different claims for relief that are based on different facts and legal

  theories." Id. at 434. The Court held:



                                                8
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 10 of 77 PageID #: 515



          the fee award should not be reduced simply because the plaintiff failed to prevail
          on every contention raised in the lawsuit. . . .Litigants in good faith may raise
          alternative legal grounds for a desired outcome, and the court's rejection of or
          failure to reach certain grounds is not a sufficient reason for reducing a fee.


   Id. at 440. See also LeBlanc-Sternberg v. Fletcher, 143 F.3d 748 (2d Cir. 1998) (claims

   intertwined); Dominic v. Consolidated Edison Co., 822 F.2d 1249, 1259-60 (2d Cir.

   1987) (fully compensatory fee proper where factual basis and legal theories same

   throughout); United States Football League v. National Football League, 887 F.2d 408,

   415 (2d Cir. 1989) (common core of facts and law).

          In this case, all of the claims are related to the same dealership practice – the

   advertising of an advantageous price to lure a vulnerable consumer who is then

   charged a higher price. While the parties offered differing versions of whether certain

   charges were voluntarily incurred, the recorded phone conversations revealed the

   duplicity of Mr. Mercus, who was not able to provide any support for his position that the

   “reconditioning fee” was voluntary or that it included a warranty. Indeed, during his

   taped conversations, Mr. Mercus acknowledged that the charge was mandatory, and he

   falsely claimed that it was for a third party service contract.

          Since all of these claims are interrelated and pertain to a common core of facts

   and law, there should not be any reduction to the fees on account of any of the

   arguments or claims asserted by the Claimants on which they did not prevail. As shown

   above, the law requires that an award issue under TILA. And, the mandatory fees

   should be based upon the time spent in connection with all of the claims.




                                                 9
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 11 of 77 PageID #: 516



   CLAIMANTS SEEK A REASONABLE FEE OF $27,000

            The accompanying Declarations of Daniel S. Blinn and Brian Bromberg provide a

   general description of the work performed, the time expended and the hourly rates.

   Plaintiff seeks a reasonable fee of $27,000.

            The fees are based upon hourly rates of $400 for Daniel S. Blinn, $275 for his

   associate, Brendan L. Mahoney, $400 for co-counsel Brian Bromberg, $150 for

   paralegal, Lori Miner, and $95 for legal assistant Dora Fernandez.

         Attorney Blinn has practiced law for more than 30 years, and he has focused his

   practice on consumer protection matters for more than 20 years. He has handled more

   than 1,000 cases involving car dealerships during that time. He is a former and the

   current chair of the Consumer Law Section of the Connecticut Bar. Attorney Blinn has

   served on the national board of directors of the National Association of Consumer

   Advocates (“NACA”), and he served for five years as the Treasurer of that organization.

   He has also served as the chair of NACA’s Connecticut chapter for more than eight

   years.

            He is also a regular presenter at conferences run by NACA, the National

   Consumer Law Center, and the Connecticut Bar Association. He is nationally

   recognized for his work in handling auto dealer fraud cases, having recently served as

   one of the co-chairs of the 2018 Auto Dealer Fraud Conference held by NACA in May

   2018. In ruling on another attorney’s fee application, United States Magistrate Judge

   Thomas P. Smith referred to him as one of the two “preeminent consumer law

   attorneys”, practicing in the District of Connecticut. See Negron v. Mallon Chevrolet,




                                                10
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 12 of 77 PageID #: 517



   Order on Plaintiff’s Motion for Attorney’s Fees, September 24, 2012, No. 3:08-cv-00182-

   TPS (D. Conn. 2012).

          The claimed hourly rate of $400/hour has been approved in multiple decisions by

   federal and state court judges. Consequently, the undersigned’s hourly rates and the

   rates of his staff have been approved in numerous court decisions, many of which have

   involved claims against auto dealers. E.g., Bristol v. Lake Pocotopaug Auto, LLC, No.

   3:13cv911JBA (D. Conn. Jun. 27, 2014) (found the hourly rates and hours claimed to be

   reasonably billed by a “well respected consumer attorney and firm”); Franco v. A Better

   Way Wholesale Autos, Inc., No. 3:14cv422 VLB (D. Conn. May 31, 2016); Linsley v.

   FMS Investment Corp., No. 3:11cv00961VLB (D. Conn. June 2, 2014); Wise v. Cavalry

   Portfolio Services, LLC, No. 3:09-cv-00086CSH (D. Conn. Sept. 23, 2013); Woods, et al

   v. Prime Auto Group, LLC, No. 3:13cv161RNC (D. Conn. Mar. 21, 2014.

          Attorney Brendan Mahoney has been admitted to the practice of law for three

   years and has no disciplinary record. His claimed hourly rate of $275 is well within the

   standards for lawyers of his experience.

          Attorney Brian Bromberg served as co-counsel on this matter at the onset.

   Attorney Bromberg has served as co-counsel with Attorney Blinn on a number of cases,

   and he is similarly a nationally recognized consumer rights lawyer. Although his

   standard hourly rate is considerably higher, he has voluntarily reduced it to $400/hour

   due to his reduced and more limited role.

          Claimants acknowledge that there is considerable time included in the fee

   request for time spent litigating the matter in the United States District Court. There was,

   however, a legitimate basis for the parties to pursue their claims in court



                                               11
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 13 of 77 PageID #: 518



   notwithstanding the inclusion of an arbitration clause. Claimants include a copy of the

   Memorandum of Law in opposition to the motion to dismiss filed by Showroom. As

   shown in that motion, there were numerous contract provisions that had conflicting

   venue selection clauses. Moreover, Ms. Lovelace was not herself party to any

   agreement to arbitrate. Claimants were ultimately successful in defeating the motion to

   dismiss the case on the merits.

            Finally, Claimants note that they have made a very considerable voluntary

   discount (approximately one-third) to the attorney’s fee claim. This is made, in part,

   because of a desire to avoid any duplicate billings for having two lawyers involved in the

   case.

            For the foregoing reasons, Claimants submit that $27,000 is a fair and

   reasonable attorney’s fee in light of Showroom’s admitted violations of TILA.

   Dated:         August 24, 2018
                                             PLAINTIFFS, WILLIAM J. LOVELACE
                                             And OCTAVIA LOVELACE

                                             By: /s/ Daniel S. Blinn
                                                     Daniel S. Blinn
                                                     One of Plaintiffs’ Attorneys

                                             By: /s/ Brian Bromberg______________
                                                     Brian Bromberg
                                                     One of Plaintiffs’ Attorneys




                                                12
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 14 of 77 PageID #: 519




   Attorneys for Plaintiff

   Daniel S. Blinn
   Brendan L. Mahoney
   Consumer Law Group, LLC
   35 Cold Spring Rd. Suite 512
   Rocky Hill, CT 06067
   Tel: (860) 571-0408

   Brian L. Bromberg
   Bromberg Law Office, P.C.
   26 Broadway, 21st Floor
   New York, NY 10004
   Tel: (212) 248-7906




                                        13
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 15 of 77 PageID #: 520




                             AMERICAN ARBITRATION ASSOCIATION

   WILLIAM J. LOVELACE and                        :     Case No.: 01-17-0006-3311
   OCTAVIA LOVELACE                               :
         Plaintiffs,                              :
                                                  :
           v.                                     :
                                                  :
   SHOWROOM AUTO, LLC                             :     AUGUST 24, 2018
       Defendant                                  :

                             DECLARATION OF DANIEL S BLINN


           The undersigned hereby declares under penalty of perjury that:

           1.    I am over eighteen years of age, and I believe in the obligations of an

   oath.

           2.    I am the founder and Managing Attorney of Consumer Law Group, LLC

   (“CLG”), a private law firm established on September 1, 1997, that focuses its practice

   upon representing consumers against car dealerships that have violated consumer

   protection laws.

           3.    Since founding CLG, I have focused on consumer protection matters and,

   in particular, claims involving auto dealer fraud and financing.

           4.    I have handled more than 1,200 auto dealer claims.

           5.    I served as co-chair for the 2018 Auto Dealer Fraud Conference
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 16 of 77 PageID #: 521




   sponsored by the National Association of Consumer Advocates in May 2018.

          6.     I am a former and the current chair of the Consumer Law Section of the

   Connecticut Bar Association. I am also a former director and Treasurer of the National

   Association of Consumer Advocates.

          7.     I am a regular presenter of continuing legal education programs for the

   National Association of Consumer Advocates, the National Consumer Law Center, and

   the Connecticut Bar Association.

          8.     Along with my co-counsel Brian Bromberg, I have had primary

   responsibility for this file from its inception, and all work performed on this case has

   been performed by me or was under my direct and close supervision.

          9.     It is CLG’s practice for all personnel to make contemporaneous records of

   work performed on client matters, including the amount of time required and a

   description of the work. These entries are then entered into the firm’s computer billing

   program.

          10.    The billing rate for my work described in this affidavit is $400 per hour.

   The billing rate for my associate Brendan L. Mahoney is $275 per hour. The billing rate

   for my paralegal Lori Miner in preparing the complaint is $150 per hour. The billing rate

   for my legal assistant Dora Fernandez is $95 per hour.




                                                 2
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 17 of 77 PageID #: 522




          11.    I believe that CLG’s billing rates are consistent with those charged by

   other Connecticut firms having comparable levels of experience and expertise, and

   CLG’s current rates have been approved in prior fee applications by both state and

   federal courts. E.g., Bristol v. Lake Pocotopaug Auto, LLC, No. 3:13cv911JBA (D.

   Conn. Jun. 27, 2014)(found the hourly rates and hours claimed to be reasonably billed

   by a “well respected consumer attorney and firm”); Linsley v. FMS Investment Corp.,

   No. 3:11cv00961VLB (D. Conn. June 2, 2014); Wise v. Cavalry Portfolio Services, LLC,

   No. 3:09-cv-00086CSH (D. Conn. Sept. 23, 2013); Woods, et al v. Prime Auto Group,

   LLC, No. 3:13cv161RNC (D. Conn. Mar. 21, 2014); Cuff, et al v. Connex Credit Union,

   Inc., No. (X07) HHD-CV-XX-XXXXXXX-S (Conn. Super Ct. Nov. 26, 2013.). All of these

   cases involved claims at the current hourly rates, which have not been increased for

   nearly five years.

          12.    I attach to this Declaration an itemization of the work performed in this

   matter (Exhibit A), the individual performing the work, the amount of time spent, and the

   dollar amount sought for that work.

          13.    I am listed in this itemization as “DSB”, Attorney Mahoney is “BLM”, Lori

   Miner is “LM” and Dora Fernandez is “DF”.

          14.    I have reviewed each of the entries and have marked off as “No Charge”




                                                3
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 18 of 77 PageID #: 523




   for the entries administrative or secretarial in nature

          15.    The report also lists expenses incurred in handling this aspect of the case,

   and the total value of those expenses.

          16.    I have also reviewed the time entries of my co-counsel Brian Bromberg.

          17.    Attorney Bromberg and I have discussed an appropriate adjustment to the

   billings in order to avoid any duplication of efforts.

          18.    It is my considered opinion that an attorney’s fee award of $27,000 is fair

   and reasonable for the work performed in the handling of this claim.



                                                      /s/ Daniel S. Blinn
                                                      Daniel S. Blinn




                                                  4
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 19 of 77 PageID #: 524




                                  EXHIBIT A
             Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 20 of 77 PageID #: 525
Date:         8/23/2018                  Pre-Bill Worksheet
User:         DB


Bill To:      Lovelace, William & Octavia v. Showroom Auto - 011700063311
              Octavia Lovelace
              133-14 142nd Street, 2nd Floor
              South Ozone, NY 11436




Billing Cycle:
Status                                Active
Instructions
Fee Arrangement:                      Standard - First Bill
Exp Arrangement:                      Standard

Billing Actions



Last Bill Date:                       n/a
Last Payment Date                     n/a


Fees
  Date             Bill Code                                      Rate       Hours
           Staff   Description                                Markup %   DNB Hours No Chg   Amount Status      Adj Val   Billed Val
   7/01/2016                                                  $400.00         0.50   0.00   $200.00 Billable   $200.00    $200.00
   DSB             review Lovelace matter w/
                   Brian Bromberg; review docs
                   and recordings
   7/07/2016                                                  $400.00         1.00   0.00   $400.00 Billable   $400.00    $400.00
   DSB             telephone conf w/ clients -
                   Octavia and Will Lovelace
   8/23/2016                                                  $400.00         0.10   0.00    $40.00 Billable    $40.00     $40.00
   DSB             conf w/ LM re preparation of
                   complaint
   8/25/2016                                                  $150.00         2.40   0.00   $360.00 Billable   $360.00    $360.00
   LM              Draft Complaint.
   8/26/2016                                                  $400.00         1.00   0.00   $400.00 Billable   $400.00    $400.00
   DSB             revise draft complaint (including
                   review of recordings)
   9/07/2016                                                  $400.00         0.20   0.00    $80.00 Billable    $80.00     $80.00
   DSB             review and comment on revised
                   draft complaint
   9/27/2016                                                  $400.00         0.10   0.00    $40.00 Billable    $40.00     $40.00
   DSB             tc w/ Brian B. re misc case
                   issues and status
  10/18/2016                                                  $150.00         0.20   0.00    $30.00 Billable    $30.00     $30.00
   LM              Review case docket re: status
                   (.1); prepare appearance of
                   DSB (.1).
  12/19/2016                                                  $150.00         1.30   0.00   $195.00 Billable   $195.00    $195.00
   LM              Begin draft of motion (.2) and
                   MOL (1.1) for default judgment.
  12/23/2016                                                  $150.00         1.70   0.00   $255.00 Billable   $255.00    $255.00
   LM              Research Gen Bus Law and
                   continue drafting MOL re:
                   default judgment (1.7).
  12/28/2016                                                  $400.00         0.20   0.00    $80.00 Billable    $80.00     $80.00
   DSB             review draft memo of law in
                   support of judgment prepared

                                                                    1
      Case 1:16-cv-04978-ERK-CLP Document  44-7 Filed 11/19/18 Page 21 of 77 PageID #: 526
                                  Pre-Bill Worksheet


            by Lori Miner and forward to
            Brian Bromberg w/ comments


1/06/2017                                        $400.00   0.20   0.00    $80.00 Billable    $80.00    $80.00
DSB         review revised motion for
            judgment
1/06/2017                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM          tel call to (voicemail MSG) Atty
            Bromberg re: need for client
            affidavit in support of motion for
            judgment
1/09/2017                                        $400.00   0.10   0.00    $40.00 Billable    $40.00    $40.00
DSB         conf w/ Brian B re default
            motion
1/09/2017                                        $150.00   0.20   0.00    $30.00 Billable    $30.00    $30.00
LM          Draft DSB declaration re: fees.
1/12/2017                                        $400.00   0.20   0.00    $80.00 Billable    $80.00    $80.00
DSB         revise and finalize declaration
1/31/2017                                        $400.00   0.20   0.00    $80.00 Billable    $80.00    $80.00
DSB         review declaration of opposing
            counsel and conf w/ Brian
            Bromberg re response to motion
            to open default and arb issues
2/02/2017                                        $400.00   0.30   0.00   $120.00 Billable   $120.00   $120.00
DSB         conf w/ Brian Bromberg re
            motion to open default and
            evidence of false statements
            therein
2/06/2017                                        $400.00   0.30   0.00   $120.00 Billable   $120.00   $120.00
DSB         review draft letter to Court and
            revise same; draft suggested
            cover letter to send advance
            copy to Atty Pollack
2/07/2017                                        $400.00   0.20   0.00    $80.00 Billable    $80.00    $80.00
DSB         review and comment on misc
            letter motion submissions
2/10/2017                                        $400.00   0.10   0.00    $40.00 Billable    $40.00    $40.00
DSB         evaluate discovery
            requirements and instructions to
            LM to prepare drafts
2/10/2017                                        $400.00   0.20   0.00    $80.00 Billable    $80.00    $80.00
DSB         conf w/ Brian Bromberg re
            arbitration issues; instructions
            to LM re preparing arbitration
            demand
2/13/2017                                        $150.00   0.50   0.00    $75.00 Billable    $75.00    $75.00
LM          Prepare arbitration demand.
2/14/2017                                        $150.00   0.20   0.00    $30.00 Billable    $30.00    $30.00
LM          Edit arbitration demand and
            email to Brian Bromberg
2/21/2017                                        $400.00   0.10   0.00    $40.00 Billable    $40.00    $40.00
DSB         conf w/ Brian Bromberg re
            upcoming settlement conf
2/22/2017                                        $400.00   0.20   0.00    $80.00 Billable    $80.00    $80.00
DSB         tc w/ Brian Bromberg re
            Showroom Auto's affidavit and
            claims re pricing of vehicle


                                                      2
       Case 1:16-cv-04978-ERK-CLP Document  44-7 Filed 11/19/18 Page 22 of 77 PageID #: 527
                                   Pre-Bill Worksheet

2/22/2017                                          $400.00   0.10   0.00     $40.00 Billable      $40.00      $40.00
DSB          draft letter confirming arbitration
             of claims
3/07/2017                                          $400.00   6.00   0.00   $2,400.00 Billable   $2,400.00   $2,400.00
DSB          preparation of memo opposing
             motion to dismiss
3/10/2017                                          $400.00   2.30   0.00    $920.00 Billable     $920.00     $920.00
DSB          continued work on memo
             opposing motion to dismiss,
             including research on forum
             non conveniens
3/13/2017                                          $400.00   0.20   0.00     $80.00 Billable      $80.00      $80.00
DSB          tc w/ Brian Bromberg re misc
             issues re motion to dismiss
3/13/2017                                          $400.00   2.00   0.00    $800.00 Billable     $800.00     $800.00
DSB          continued work on memo
             opposing motion to dismiss
3/18/2017                                          $400.00   3.00   0.00   $1,200.00 Billable   $1,200.00   $1,200.00
DSB          continued research and prep of
             MOL opposing motion to dismiss
3/19/2017                                          $400.00   3.50   0.00   $1,400.00 Billable   $1,400.00   $1,400.00
DSB          continued research and prep of
             MOL opposing motion to dismiss
3/20/2017                                          $400.00   0.20   0.00     $80.00 Billable      $80.00      $80.00
DSB          continued editing of brief and
             forward to Brian Bromberg w/
             comments
3/20/2017                                          $400.00   0.30   0.00    $120.00 Billable     $120.00     $120.00
DSB          revise brief to incorporate
             EDNY decision re forum
             selection; instructions to LM re
             cite checks
3/20/2017                                          $150.00   0.60   0.00     $90.00 Billable      $90.00      $90.00
LM           Proofread/edit MOL.
4/07/2017                                          $400.00   0.10   0.00     $40.00 Billable      $40.00      $40.00
DSB          review letter brief and tc w/
             Brian Bromberg re same
9/20/2017                                          $400.00   0.10   0.00     $40.00 Billable      $40.00      $40.00
DSB          review recommended ruling
9/25/2017                                          $400.00   0.10   0.00     $40.00 Billable      $40.00      $40.00
DSB          forward Brian Bromberg
             previously prepared arb
             demand w/ recommendation to
             file now
11/10/2017                                         $400.00   0.10   0.00     $40.00 Billable      $40.00      $40.00
 DSB         tc w/ opposing counsel re
             settlement offer
11/13/2017                                         $400.00   0.20   0.00     $80.00 Billable      $80.00      $80.00
 DSB         evaluate settlement value of
             case and email to Brian
             Bromberg re recommendation
             for response to offer
11/19/2017                                         $400.00   0.10   0.00     $40.00 Billable      $40.00      $40.00
 DSB         draft response to email
             suggesting mediation
12/22/2017                                         $150.00   0.10   0.00     $15.00 Billable      $15.00      $15.00
 LM          Email to AAA. requesting status




                                                        3
       Case 1:16-cv-04978-ERK-CLP Document  44-7 Filed 11/19/18 Page 23 of 77 PageID #: 528
                                   Pre-Bill Worksheet

12/29/2017                                       $400.00   0.10   0.00    $40.00 Billable    $40.00    $40.00
 DSB         review order from AAA
             dismissing case and email to BB
             re recommended course
2/05/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           Review letter from AAA;
             calendar deadlines for answer
             and conflicts checklist
2/05/2018                                        $150.00   0.20   0.00    $30.00 Billable    $30.00    $30.00
LM           Draft conflicts checklist
2/09/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           Conf w/DB re: potential
             witnesses and edit conflicts
             checklist, and email to Brian
             Bromberg (.1).
2/13/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           Edit conflicts checklist per
             request for Atty Bromberg
2/15/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           Email conflicts checklist to AAA.
2/26/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           tel call to Atty Bromberg re:
             status letter to court
3/01/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           Receive/review AAA. ltr re:
             appointment of arbitrator;
             calendar deadline to object
3/20/2018                                        $400.00   0.10   0.00    $40.00 Billable    $40.00    $40.00
DSB          respond to client inquiry re case
             status
3/21/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           Reply email to D. Coppola re: DB
             and BB's availability for a
             preliminary conference with
             arbitrator
3/21/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           tel call to (voicemail MSG) and
             email to Atty Bromberg re:
             availability for prel. conference
             with arbitrator
3/23/2018                                        $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM           Reply to D. Coppola email re:
             availability for preliminary
             conference
4/16/2018                                        $400.00   0.60   0.00   $240.00 Billable   $240.00   $240.00
DSB          prepare for and participate in
             prehearing conf
4/19/2018                                        $400.00   0.20   0.00    $80.00 Billable    $80.00    $80.00
DSB          tc w/ Steven Coren re
             document exchange and
             prepare email confirming
             agreements re same
5/07/2018                                        $400.00   0.00   0.00     $0.00 Billable     $0.00     $0.00
DSB          conf w/ LM
5/08/2018                                        $150.00   0.40   0.00    $60.00 Billable    $60.00    $60.00
LM           Compile documents for
             production and prepare
             dropbox folder; email to DB &
             BB for final approval (.3);
             several tel call to Atty Coren

                                                      4
      Case 1:16-cv-04978-ERK-CLP Document  44-7 Filed 11/19/18 Page 24 of 77 PageID #: 529
                                  Pre-Bill Worksheet


            and email in f/u to his email of
            May 7 and to ask for documents
            that were not attached to email
            (.1).


5/10/2018                                       $400.00   0.10   0.00    $40.00 Billable    $40.00    $40.00
DSB         conf w/ LM re document
            production and finalizing same
5/10/2018                                       $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM          Email to DB & BB with
            Showroom Auto documents
5/10/2018                                       $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM          conf w/DB re: status of
            document production (.1); tel
            call to Atty Bromberg (voicemail
            MSG)
5/11/2018                                       $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM          Produce claimants' documents
            via drop box to Attys Coren and
            Pollock.
5/15/2018                                       $400.00   0.50   0.00   $200.00 Billable   $200.00   $200.00
DSB         conf w/ Atty Bromberg re
            prehearing conf and voicemail
            not produced last week (.1);
            participate in prehearing conf
            (Atty Coren did not participate)
            (.2); telephone conf w/ Atty
            Bromberg re prep for hearing,
            allocate tasks for prehearing
            prehearing Memo of Law, and
            discussion of prep of audio
            recordings for presentation at
            hearing (.2)
5/15/2018                                       $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM          Receipt of email from AAA. re:
            deadlines for pre-hearing
            briefs; calendar deadline to file
            pre-hearing memo.
5/16/2018                                       $275.00   0.10   0.00    $27.50 Billable    $27.50    $27.50
BLM         conf w/ DSB on strategy for
            drafting Lovelace mol for
            arbitration
5/25/2018                                       $275.00   1.70   0.00   $467.50 Billable   $467.50   $467.50
BLM         draft TILA section of
            memorandum
6/05/2018                                       $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM          tel call to Atty Coren (voicemail
            MSG) re: extension of briefing
            schedule in light of continuance
            of arbitration hearing
6/07/2018                                       $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM          tel call to (voicemail MSG) Atty
            Coren re: extending briefing
            schedule
6/08/2018                                       $150.00   0.10   0.00    $15.00 Billable    $15.00    $15.00
LM          tel call to (voicemail MSG) Derek
            Coppola re: status of
            continuance & revising
            scheduling order

                                                     5
      Case 1:16-cv-04978-ERK-CLP Document  44-7 Filed 11/19/18 Page 25 of 77 PageID #: 530
                                  Pre-Bill Worksheet



6/14/2018                                          $150.00   0.10   0.00    $15.00 Billable     $15.00    $15.00
LM          tel call to Derek Coppola
6/18/2018                                          $150.00   0.10   0.00    $15.00 Billable     $15.00    $15.00
LM          Email to Atty Bromberg re:
            response to American
            Arbitration Association of dates
            for evidentiary hearing
6/25/2018                                          $275.00   0.20   0.00    $55.00 Billable     $55.00    $55.00
BLM         edit prehearing memo
6/29/2018                                          $275.00   0.50   0.00   $137.50 Billable    $137.50   $137.50
BLM         conf w/ DSB regarding
            prehearing, brief, review 12
            (b)(6) motion and documents
            for "itemization" of finance
            charge; edit brief
6/29/2018                                          $400.00   0.40   0.00   $160.00 Billable    $160.00   $160.00
DSB         review and revise draft
            prehearing MOL; notes to file re
            tasks necessary to complete
            facts and TILA section (.4);
            conf w/ Brendan Mahoney re
            supplementing same (.2)
7/02/2018                                          $275.00   1.50   0.00   $412.50 Billable    $412.50   $412.50
BLM         edit prehearing memo per DSB
            comments
7/11/2018                                          $150.00   0.10   0.00    $15.00 Billable     $15.00    $15.00
LM          Receive/review court order and
            calendar court deadline to file
            next status report
7/13/2018                                          $275.00   0.10   0.00    $27.50 Billable     $27.50    $27.50
BLM         review emails from DSB and BB
            regarding NY law portion of
            prehearing brief
7/13/2018                                          $400.00   0.40   0.00   $160.00 Billable    $160.00   $160.00
DSB         revise draft MOL and forward
            to Brian Bromberg
7/26/2018                                          $150.00   1.20   0.00   $180.00 Billable    $180.00   $180.00
LM          tel call to Atty Brian Bromberg
            re: final version of brief,
            unreported cases to attach, and
            scheduling conference with
            client (.3); edit brief to include
            additional case and finalize (.9);
            email to AAA. and counsel.
7/27/2018                                                    0.10   0.10     $0.00 No Charge     $0.00     $0.00
DF          tel call to client & email re: prep.
            time appointment
7/30/2018                                                    0.10   0.10     $0.00 No Charge     $0.00     $0.00
DF          tel call to client re: scheduling
            date & time for arb. prep.; left
            voicemail
8/06/2018                                          $400.00   1.90   0.00   $760.00 Billable    $760.00   $760.00
DSB         Prep for hearing (review and
            annotate recordings and
            evaluate use for hearing (.9);
            review of docs and ascertain
            exhibits for direct and docs to


                                                        6
           Case 1:16-cv-04978-ERK-CLP Document  44-7 Filed 11/19/18 Page 26 of 77 PageID #: 531
                                       Pre-Bill Worksheet


               review w/ clients for prep
               session (.5); review of docs in
               prep for cross and determine
               exhibits (.4); email to Brian
               Bromberg transmitting docs for
               prep session (.1)


  8/07/2018                                       $400.00       0.20    0.00      $80.00 Billable      $80.00       $80.00
  DSB          tc w/ Brian Bromberg re hearing
               logistical issues and arranging
               for audio exhibits
  8/08/2018                                       $400.00       2.00    0.00     $800.00 Billable     $800.00      $800.00
  DSB          continued arbitration
               preparation, including
               preparation of hearing exhibits,
               preparation of outline for cross
               examination, and preparation of
               damages summary exhibit
  8/09/2018                                       $400.00      10.00    0.00    $4,000.00 Billable   $4,000.00    $4,000.00
  DSB          Arbitration hearing, including 5
               hours travel and one hour prep
               w/ clients pre-hearing
  8/13/2018                                       $400.00       0.20    0.00      $80.00 Billable      $80.00       $80.00
  DSB          tc w/ Steve Coren re claimants'
               settlement position
  8/16/2018                                       $400.00       0.10    0.00      $40.00 Billable      $40.00       $40.00
  DSB          tc to Steve Coren re dealer
               response to demand
  8/17/2018                                       $400.00       0.10    0.00      $40.00 Billable      $40.00       $40.00
  DSB          tc w/ Atty Coren re response to
               demand; email to Brian
               Bromberg re same
  8/20/2018                                       $150.00       0.10    0.00      $15.00 Billable      $15.00       $15.00
  LM           Review court order re:status
               report and calendar court
               deadline for next due date for
               status report
  8/21/2018                                       $150.00       0.20    0.00      $30.00 Billable      $30.00       $30.00
  LM           Prepare DSB declaration re:
               fees
  8/22/2018                                       $400.00       1.60    0.00     $640.00 Billable     $640.00      $640.00
  DSB          continued work on fee request
  8/23/2018                                       $400.00       0.20    0.00      $80.00 Billable      $80.00       $80.00
  DSB          organize exhibits for production
               to arbitrator; consideration of
               cases to forward
  8/23/2018                                       $400.00       1.20    0.00     $480.00 Billable     $480.00      $480.00
  DSB          continued work on fee request
               and post-hearing submissions

Total                             Billable Fees                59.00           $20,182.50                        $20,182.50


Expenses
   Date        Bill Code                           Price     Quantity            Amount Status       Adj Value    Billed Val
       Staff   Description                        Markup %
  4/07/2017    $WEST                               $0.92        1.00                $0.92 Billable       $0.92        $0.92
 DSB           Westlaw Research on 3/19/17



                                                       7
         Case 1:16-cv-04978-ERK-CLP Document  44-7 Filed 11/19/18 Page 27 of 77 PageID #: 532
                                     Pre-Bill Worksheet

  6/05/2018   $WEST                                      $3.23     1.00    $3.23 Billable    $3.23    $3.23
 BLM          Westlaw Research
  8/06/2018   $CPY                                       $0.18    94.00   $16.92 Billable   $16.92   $16.92
 DSB          Copies for trial notebook
  8/09/2018   $WEST                                     $12.43     1.00   $12.43 Billable   $12.43   $12.43
 BLM          Westlaw Research
  8/16/2018   $CPY                                       $0.18   128.00   $23.04 Billable   $23.04   $23.04
 DF           Arbitration Exhibits

Total                               Billable Expenses                      $56.54                    $56.54




                                                            8
          Case 1:16-cv-04978-ERK-CLP Document  44-7 Filed 11/19/18 Page 28 of 77 PageID #: 533
                                      Pre-Bill Worksheet


                                                  Calculations of Fees and Expenses

Fees Arrangement: Standard - First Bill
Total of billable time records                                                        $20,182.50

Total Fees                                                                                                      $20,182.50

Expense Arrangement: Standard
Total of billable expense records                                                        $56.54

Total Expenses                                                                                                     $56.54


Total New Charges                                                                                               $20,239.04


Total New Charges                                                                                               $20,239.04



Previous Balance                                                                                                    $0.00
Total New Balance                                                                                               $20,239.04


Fund Activity for Client Funds
Balance                                                                                                             $0.00



Staff Summary
             Staff                  Total Hours   Billable       Non-Billable               Rate      Amount
             BLM                           4.10     4.10                0.00             $275.00    $1,127.50
             DF                            0.00     0.00                0.00               $0.00        $0.00
             DSB                          43.40    43.40                0.00             $400.00   $17,360.00
             LM                           11.30    11.30                0.00             $150.00    $1,695.00

Phase Summary
             Code                         Hours     Rate                Fees           Expenses         Total
             (None)                       59.00   400.00          $20,182.50              $56.54   $20,239.04




                                                        9
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 29 of 77 PageID #: 534




                           AMERICAN ARBITRATION ASSOCIATION

    WILLIAM J. LOVELACE and                       :
    OCTAVIA LOVELACE                              :
         Plaintiffs,                              :    Case No.: 01-17-0006-3311
                                                  :
             v.                                   :
                                                  :    August 24, 2018
                                                  :
    SHOWROOM AUTO, LLC                            :
        Defendant                                 :
                                                  :


                       Declaration of Brian L. Bromberg in Support of
                       Plaintiffs’ Motion for Attorney Fees and Costs

            Under 28 U.S.C. § 1746, I, Brian L. Bromberg, do hereby declare under

   penalty of perjury, that the following is true and correct:

            1.    I am a principal of the Bromberg Law Office, P.C.

            2.    I am submitting this Declaration in support of request for an award of

   attorney fees, costs, and expenses incurred in litigating this matter.

            3.    My rate on this matter is $400 an hour.

            4.    As explained below, I have been awarded higher rates on a number of

   cases.

            5.    The credentials and court decisions upon which I base my hourly rate

   are as follows:

            6.    I graduated from Oberlin College with a B.A. in Philosophy in 1987.

            7.    I earned my J.D. from Brooklyn Law School in 1991.




                                              1
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 30 of 77 PageID #: 535



         8.   I am a member in good standing of the bars of the following state

   courts:

              New York State Bar (Appellate Division, Second Department)
              March 4, 1992

              California Bar
              July 17, 2006

              New Jersey Bar
              June 19, 2017

         7.   I am a member in good standing of the following federal courts:

              U.S. District Court for the Southern District of New York
              May 19, 1992

              U.S. District Court for the Eastern District of New York
              June 10, 1992

              United States Court of Appeals for the Second Circuit
              January 10, 2002

              Supreme Court of the United States
              August 4, 2003

              U.S. District Court for the Northern District of Illinois
              August 15, 2003

              United States Court of Appeals for the Seventh Circuit
              May 13, 2004

              U.S. District Court for the Western District of New York
              December 6, 2004

              U.S. District Court for the Northern District of New York
              January 4, 2005

              U.S. District Court for the Northern District of Indiana
              August 30, 2005

              U.S. District Court for the District of Connecticut
              March 3, 2006



                                           2
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 31 of 77 PageID #: 536



              U.S. District Court for the Northern District of California
              August 7, 2006

              U.S. District Court for the Central District of California
              August 10, 2006

              U.S. District Court for the Southern District of California
              August 24, 2006

              U.S. District Court for the Eastern District of California
              August 29, 2006

              U.S. District Court for the Western District of Wisconsin
              May 14, 2008

              United States Court of Appeals for the Third Circuit
              August 12, 2009

              United States Court of Appeals for the Fourth Circuit
              April 11, 2011

              United States Court of Appeals for the Eleventh Circuit
              August 19, 2011

              U.S. District Court for the Southern District of Indiana
              November 16, 2015

              U.S. District Court for the Southern District of Texas
              January 19, 2017

              U.S. District Court for the District of Colorado
              April 20, 2017

              U.S. District Court for the District of New Jersey
              July 6, 2017

              U.S. District Court for the Eastern District of Missouri
              June 28, 2018

         8.   I have been admitted pro hac vice to the following courts:

                    U.S. District Court for the Southern District of Florida

                    U.S. District Court for the District of Maryland



                                           3
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 32 of 77 PageID #: 537



                        U.S. District Court for the District of Minnesota

                        U.S. District Court for the District of Nevada

                        U.S. District Court for the Southern District of Ohio

                        U.S. District Court for the Eastern District of Pennsylvania

                        U.S. District Court for the Western District of Pennsylvania

                        U.S. District Court for the Eastern District of Virginia

                               Background and Qualifications

         9.     From 1991 until October 2001, I was employed by the law office of

   Peter Marc Stern in New York, New York.

         10.    In October 2001, I started my own practice, Bromberg Law Office, P.C.,

   f/k/a Brian L. Bromberg, P.C., concentrating in the field of consumer protection law.

         11.    I have experience in the fields of commercial litigation, bankruptcy,

   real estate, landlord/tenant law, trusts and estates, and criminal law.

         12.    I now focus my practice on representation of consumers in consumer

   rights litigation and class actions.

         13.    I am a member of the following professional organizations:

                Federal Bar Council
                National Association of Consumer Advocates
                Association of Small Claims Court Arbitrators

         14.    In November 2014, I was elected to the Board of Directors of the

   National Association of Consumer Advocates (NACA); in 2017, I was reelected to

   the same position.




                                              4
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 33 of 77 PageID #: 538



         15.    With over 1,700 members, NACA is the premier membership

   organization for consumer-protection attorneys in the United States.

         16.    In November 2015, I was elected Treasurer of NACA; in 2017, I was

   reelected to the same position.

         17.    I am the principal author of an amicus curiae brief filed on behalf of

   AARP and NACA in the case of Naposki v. The First National Bank of Atlanta d/b/a

   Wachovia Bank Card Services, and Wachovia Corporation, New York Supreme

   Court, Appellate Division, Second Department, Appellate Case No. 2002-02506.

         18.    On behalf of NACA, I also helped prepare an amicus curiae brief

   submitted (on October 6, 2006) to the New York Court of Appeals by NACA and 12

   other non-profit legal services and public interest organizations, in the case entitled

   Merscorp, Inc. v. Romaine. I have assisted in the preparation of other amicus briefs

   that affect consumers’ rights.

         19.    I am experienced in trial and appellate court litigation and have the

   following reported cases, among others:

         Gonzalez-Vasquez v. Mayors Auto Group-Woodside, LLC, 60 Misc.3d 1211(A)
                (S.Ct., Bronx Cty 2018)

         Ruane v. Bank of America, N.A., 308 F.Supp.3d 718 (E.D.N.Y. 2018)

         Biber v. Pioneer Credit Recovery, Inc., 2018 WL 1633603 (E.D.Vir. Jan. 31,
                2018)

         Ross v. Convergent Outsourcing, Inc., 323 F.R.D. 656 (D.Co. 2018)

         Moukengeschaie v. Eltman, Eltman & Cooper, P.C., 2017 WL 4404433
                (E.D.N.Y. Sept. 29, 2017)




                                              5
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 34 of 77 PageID #: 539



         Dixon v. A Better Way Wholesale Autos, Inc., 692 Fed.Appx. 664 (2d Cir.
               2017) (summary order)

         Franco v. A Better Way Wholesale Autos, Inc., 690 Fed.Appx. 741 (2d Cir.
               2017) (summary order)

         Eades v. Kennedy, PC Law Offices, 2016 6988913 (W.D.N.Y. Nov. 22, 2016)

         McCrobie v. Palisades Acquisition XVI, LLC, 664 Fed.Appx. 81 (2d Cir. 2016)
               (summary order)

         White v. Fein, Such and Crane, LLP, 2016 WL 6493415 (W.D.N.Y. Nov. 1,
               2016)

         Annunziato v. Collecto, Inc., 207 F.SUpp.3d 249 (E.D.N.Y. 2016)

         Godson v. Eltman, Eltman & Cooper, PC, 177 F.Supp.3d 803 (W.D.N.Y. 2016)

         Godson v. Eltman, Eltman & Cooper, PC, 2015 WL 9434228 (W.D.N.Y. Dec.
               22, 2015)

         Godson v. Eltman, Eltman & Cooper, PC, 2015 WL 5784908 (W.D.N.Y. Sept.
               30, 2015)

         Hallmark v. Cohen & Slamowitz, LLP, 2015 WL 4483959 (W.D.N.Y. July 22,
               2015)

         Dykes v. Portfolio Recovery Associates, LLC, 111 F.Supp.3d 739 (E.D.
               Virginia 2015)

         Eades v. Kennedy, PC Law Offices, 799 F.3d 161 (2d Cir. 2015)

         Dykes v. Portfolio Recovery Associates, LLC, 306 F.R.D. 529 (E.D. Virginia
               2015)

         Hallmark v. Cohen & Slamowitz, LLP, 307 F.R.D. 102 (W.D.N.Y. 2015)

         Sickler v. Colvin, 2015 WL 1600320 (S.D.N.Y. Apr. 9, 2015)

         Annunziato v. Collecto, Inc., 304 F.R.D. 165 (E.D.N.Y. 2015)

         Hallmark v. Cohen & Slamowitz, LLP, 304 F.R.D. 165 (W.D.N.Y. 2015)




                                            6
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 35 of 77 PageID #: 540



         Kalkstein v. Collecto, Inc., 304 F.R.D. 114, 2015 WL 59246 (E.D.N.Y. Jan. 2,
               2015)

         Clarke v. Hudson Valley Federal Credit Union, 2014 WL 6791184 (S.D.N.Y.
               Dec. 2, 2014)

         DeJesus v. City of New York, 55 F.Supp.3d 520 (S.D.N.Y. Oct. 28, 2014)

         Hallmark v. Cohen & Slamowitz, LLP, 302 F.R.D. 295 (W.D.N.Y. 2014)

         Hallmark v. Cohen & Slamowitz, LLP, 2014 WL 2028426 (W.D.N.Y. Sept. 15,
               2014)

         Stinson v. Delta Management Associates, Inc., 302 F.R.D. 160 (S.D.Ohio
               2014)

         Hallmark v. Cohen & Slamowitz, LLP, 300 F.R.D. 110 (W.D.N.Y. 2014)

         Annunziato v. Collecto, Inc., 2014 WL 1410255 (E.D.N.Y. April 12, 2014)

         Torres v. Toback, Bernstein & Reiss LLP, 2014 WL 988480 (E.D.N.Y. Mar.
               14, 2014) (report and recommendation), adopted in part, rejected in
               part, Torres v. Toback, Bernstein & Reiss LLP, 2014 WL 1330957
               (E.D.N.Y. Mar. 31, 2014)

         Kelen v. World Financial Network National Bank, 295 F.R.D. 87 (S.D.N.Y.
               2013)

         Hallmark v. Cohen & Slamowitz, LLP, 293 F.R.D. 410 (W.D.N.Y. 2013),
               reconsideration denied, 2014 WL 51322 (Jan. 8, 2014)

         Godson v. Eltman, Eltman & Cooper, PC, 2013 WL 4832715 (W.D.N.Y. Sept.
               11, 2013)

         Castro v. Green Tree Servicing, LLC, 959 F.Supp.2d 698 (S.D.N.Y. 2013).

         Annunziato v. Collecto, Inc., 293 F.R.D. 329 (E.D.N.Y. 2013)

         Rubinstein v. Department Stores Nat. Bank, 955 F.Supp.2d 260 (S.D.N.Y.
               2013)

         Taub v. Department Stores Nat. Bank, 950 F.Supp.2d 698 (S.D.N.Y. 2013)

         Lee v. Forster & Garbus LLP, 926 F.Supp.2d 482 (E.D.N.Y. 2013)


                                            7
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 36 of 77 PageID #: 541




         Linsley v. FMS Investment Corp., 288 F.R.D. 11 (D.Conn. 2013)

         Easterling v. Collecto, Inc., 692 F.3d 229 (2d Cir. 2012)

         Dashiell v. Van Ru Credit Corp., 283 F.R.D. 319 (E.D.Virginia 2012)

         Phillips v. City of New York, 871 F.Supp.2d 200 (E.D.N.Y. 2012)

         Castro v. Green Tree Servicing LLC, 2012 WL 2428190 (S.D.N.Y. June 22,
               2012)

         Hallmark v. Cohen & Slamowitz, LLP, 283 F.R.D. 136 (W.D.N.Y. 2012)

         Torres v. Toback, Bernstein & Reiss LLP, 278 F.R.D. 321 (E.D.N.Y. 2012)

         Ellis v. General Revenue Corp., 274 F.R.D. 53 (D. Conn. 2011), motion to
               certify appeal denied, 2011 WL 2669155 (D. Conn. July 6, 2011), and
               leave to appeal denied, 2011 WL 3490271 (2d Cir. Aug. 9 2011)

         Hess v. Cohen & Slamowitz LLP, 637 F.3d 117 (2d Cir. 2011)

         Rubinstein v. Department Stores National Bank, 2011 WL 147721 (S.D.N.Y.
               Jan. 11, 2011)

         Cunningham v. Electronic Data Systems Corp., 754 F. Supp. 2d 638
               (S.D.N.Y. 2010)

         Follman v. World Financial Network National Bank, 721 F. Supp. 2d 158
               (E.D.N.Y. 2010)

         Taub v. Big M, Inc., 719 F. Supp. 2d 325 (S.D.N.Y. 2010)

         Lemire v. Wolpoff & Abramson, LLP, 2010 WL 1444581 (D. Conn. April 9,
               2010)

         Tobey v. National Action Financial Services, Inc., 2009 WL 3734320
               (E.D.N.Y. Nov. 4, 2009)

         Miller v. Upton, Cohen & Slamowitz, 579 F. Supp. 2d 189 (E.D.N.Y. Oct. 5,
               2009)

         Lemire v. Wolpoff & Abramson, LLP, 256 F.R.D. 321 (D. Conn. 2009)




                                             8
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 37 of 77 PageID #: 542



         Larsen v. JBC Legal Group, P.C., 588 F. Supp. 2d 360 (E.D.N.Y. 2008)

         Larsen v. JBC Legal Group, P.C., 533 F. Supp. 2d 290 (E.D.N.Y. 2008)

         Santoro v. Aargon Agency, Inc., 252 F.R.D. 675 (D. Nev. 2008)

         Francis v. A&E Stores, Inc., 2008 WL 46129858 (S.D.N.Y. Oct. 16, 2008)
               (adopting report and recommendation, as modified), and 2008 WL
               2588851 (S.D.N.Y. June 26, 2008) (report and recommendation)

         Bowens v. Atlantic Maintenance Corp., 2008 WL 704319 (E.D.N.Y. March 14,
               2008)

         Simon v. Williams & Fudge, Inc., 2008 WL 268294 (S.D.N.Y. Jan. 28, 2008)

         Ingram v. Coach USA, Inc., 2008 WL 281224 (D.N.J. Jan. 28, 2008)

         Henry v. Westchester Foreign Autos, Inc., 522 F. Supp. 2d 610 (S.D.N.Y.
               2007)

         Meselsohn v. Lerman, 485 F. Supp. 2d 215 (E.D.N.Y. 2007)

         Ayzelman v. Statewide Credit Services Corp., 242 F.R.D. 23 (E.D.N.Y. 2007)

         Ayzelman v. Statewide Credit Services Corp., 2006 WL 3388651 (E.D.N.Y.
               Nov. 21, 2006)

         Bourlas v. Davis Law Associates, 237 F.R.D. 345 (E.D.N.Y. 2006)

         Trevino v. ACB American, Inc., 2006 WL 391797 (N.D. Cal. Feb. 17, 2006)

         Trevino v. ACB American, Inc., 232 F.R.D. 612 (N.D. Cal. 2006)

         Lawrence v. Borah, Goldstein, Altschuler, Schwartz & Nahins, P.C., 2005 WL
               2875383 (S.D.N.Y. Nov. 1, 2005)

         Naposki v. First Nat. Bank of Atlanta, 18 A.D.3d 834, 797 N.Y.S.2d 99 (2d
               Dept. 2005)

         Burns v. First American Bank, 2005 WL 1126904 (N.D. Ill. April 28, 2005)

         Weniger v. Arrow Financial Services, LLC, 2004 WL 2980646 (N.D. Ill. Dec.
               21, 2004)




                                           9
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 38 of 77 PageID #: 543



         Weniger v. Arrow Financial Services, LLC, 2004 WL 2609192 (N.D. Ill. Nov.
                17, 2004)

         Jacobs v. ABN-Amro Bank N.V., 2004 WL 869557 (E.D.N.Y. April 21, 2004)

         Bracken v. Harris & Zide , L.L.P., 219 F.R.D. 481 (N.D. Cal. 2004)

         McDowall v. Leschack & Grodensky, P.C., 279 F. Supp. 2d 197 (S.D.N.Y.
                2003)

         McDowall v. Cogan, 216 F.R.D. 46 (E.D.N.Y. 2003)

         Miller v. Wolpoff & Abramson, LLP, 471 F. Supp. 2d 243 (E.D.N.Y. 2007)

         Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292 (2d Cir. 2003)

         Trang v. HSBC Mortgage Corp., NYLJ, April 17, 2002, p. 28, col. 3

         Mailloux v. Arrow Financial Services, LLC, 204 F.R.D. 38 (E.D.N.Y. 2001)

         Mailloux v. Arrow Financial Services, LLC, 2002 WL 246771 (E.D.N.Y. Feb.
                21, 2002)

         20.    I am also experienced in consumer fraud class action litigation and

   have participated in numerous certified consumer class-action cases. Since this

   matter is not a class action, I will not dwell on these.

         21.    In addition, I served on the National Association of Consumer

   Advocates Class Action Guidelines Revision Committee. The Committee revised the

   1997 NACA Guidelines for Litigating and Settling Consumer Class Actions, 176

   F.R.D. 375 (1998). The revised Guidelines, Nat’l Ass’n of Consumer Advocates,

   Standards and Guidelines for Litigating and Settling Consumer Class Actions (rev.

   2006), were adopted and published at 255 F.R.D. 215 (2d ed. 2006). (The Guidelines

   have recently been revised a third time, but I was not involved in that revision.)




                                              10
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 39 of 77 PageID #: 544



         22.    From 2007-2009 and from 2012-2014, I served on the Consumer Affairs

   Committee of the Association of the Bar of the City of New York.

         23.    From 2009-2012, I served on the Civil Courts Committee of the

   Association of the Bar of the City of New York.

         24.    I have spoken to the public about consumer-protection issues and

   lobbied Congress concerning consumer-protection issues and spoken at a press

   conference in support of a bill introduced in Congress to provide consumers with

   more information and give them greater protection when they use credit cards.

         25.    I have testified concerning debt-collection abuse before the New York

   City Department of Consumer Affairs and the New York State General Assembly

   Committee on Consumer Affairs and Protection.

         26.    I lectured at National Consumer Law Center and National Association

   of Consumer Advocates conferences in November 2006, March 2007, September

   2007, November 2007, March 2008, May 2008, February 2009, March 2010,

   November 2010, March 2011, November 2011, February 2012, March 2014, March

   2015, March 2016, March 2017, April 2017, and March 2018. I have also spoken on

   consumer-law issues at the Association of the Bar of the City of New York, the New

   York County Lawyers Association, the Suffolk County Bar Association, the

   Association of Small Claims Court Arbitrators, and New York Law School.

         27.    In December 2009, I participated in a Federal Trade Commission Debt

   Collection Roundtable.




                                            11
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 40 of 77 PageID #: 545



           28.   In February 2010, MFY Legal Services, Inc. (recently renamed

   “Mobilization for Justice”) honored me for my work on consumer rights with a

   Partner in Justice Award, “in recognition of exemplary pro bono service and

   commitment to ensuring equal access to justice for all.”

           29.   In April 2012, I was invited to speak about “Class Action

   Developments and Settlements” at the premier class-action-defense-bar conference:

   Practising Law Institute’s “17th Annual Consumer Financial Services Institute in

   NYC.”

           30.   In July 2013, I was invited to speak again on a Practising Law

   Institute panel for a program entitled “Representing the Pro Bono Client: Consumer

   Law Basics 2013.

           31.   In November 2016, I was invited to speak on a panel of attorneys at

   New York Law School about the Consumer Financial Protection Bureau’s

   anticipated rules prohibiting the class-action waivers in arbitration clauses in

   consumer contracts and requiring the reporting of detailed records concerning the

   results of consumer-arbitration proceedings. (Shortly thereafter, the rules were

   promulgated by the CFPB, but they were overturned by Congress under the

   Congressional Review Act.)

           32.   In addition, although not related to consumer-finance issues, I have

   frequently served as pro bono amicus counsel on behalf of food-policy organizations

   attempting to address issues concerning obesity and nutritional labelling.




                                             12
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 41 of 77 PageID #: 546



                                     My Hourly Rate

         33.   I am billing at a rate of $400 an hour on this matter, even though I

   have been approved at higher billing rates.

         34.   As my expertise in the field of consumer litigation has increased,

   federal judges have by-and-large steadily increased my approved rates:

               a. $200/hour – Cooper v. Sunshine Recoveries, Inc., No. 00-CIV-

                   8898(LTS)(JCF), 2001 WL 740765 (S.D.N.Y. Francis, M.J. June 27,

                   2001) (FDCPA case in Manhattan)

               b. $225/hour – Kapoor v. Rosenthal, 269 F.Supp.2d 408 (S.D.N.Y.

                   Ellis, M.J. 2003) (FDCPA case in Manhattan)

               c. $300/hour – Cinelli v. MCS Claim Svcs., 236 F.R.D. 118 (E.D.N.Y.

                   Boyle, M.J. 2006) (FDCPA case in Central Islip)

               d. $300/hour – Larsen v. JBC Legal Group, P.C., 588 F.Supp.2d 360

                   (E.D.N.Y. Boyle, M.J. 2006) (FDCPA case in Central Islip)

               e. $350/hour (plus a 1.38 multiplier) – Lewis v. Northeast Credit &

                   Collections, Inc., S.D.N.Y. No. 07-CV-11593(SCR) (Robinson, J.)

                   (FDCPA case in White Plains; no written decision, but the

                   multiplier request and the resulting court order, filed September 2,

                   2009, are reflected on PACER)

               f. $400/hour (plus a 2.0 multiplier) – Schwartz v. GE Capital

                   Consumer Card Co., E.D.N.Y. No. 06-CV-394(JMA) (Azrack, M.J.)

                   (TILA case in Brooklyn; no written decision, but the multiplier




                                            13
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 42 of 77 PageID #: 547



                 request and the resulting order, filed September 25, 2007, are

                 reflected on PACER)

              g. $450/hour (plus a 2.25 multiplier) – Rubinstein v. Department

                 Stores National Bank, No. 08-cv-1596(LTS)(GWG), 2011 WL

                 147721 (S.D.N.Y. Jan. 11, 2011)

              h. $500/hour – Milo v. Barneys, Inc., SDNY, Case No. 10-cv-3133

                 (PKC) (TILA case in Manhattan; no written decision, but the rate

                 and the resulting order are reflected on PACER)

              i. $550/hour (plus a 3.2 multiplier) – Strubel v. Talbots Classics

                 National Bank, S.D.N.Y., Case No. 13-CV-1106 (PAE) (TILA case in

                 Manhattan; no written decision, but the rate and the resulting

                 order are discussed at length on the record by Judge Engelmayer)

              j. $600/hour (plus a 1.16 multiplier) – Zevon v. Department Stores

                 National Bank, S.D.N.Y., Case No. 12-CV-7799 (PAC) (TILA case in

                 Manhattan; no written decision, but the rate and the resulting

                 order were approved by the Court and the award is reflected on

                 PACER)

              k. $550/hour (plus a 1.5 multiplier) – Biber v. Pioneer Credit

                 Recovery, Inc., E.D. Vir. Case No. 16-CV-804 (FDCPA case in

                 Virginia; the court’s written decision granting final approval, Biber

                 v. Pioneer Credit Recovery, Inc., 2018 WL 1633603 (E.D.Vir. Jan.

                 31, 2018), reflects only the total fees and costs awarded, but the




                                          14
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 43 of 77 PageID #: 548



                     rate and multiplier are reflected in the motion papers seeking final

                     approval of the class settlement – these papers can be found on

                     PACER)

         35.    Thus, here, my rate of $400 an hour is reasonable considering my 27

   years of experience as an attorney and my extensive experience with consumer class

   action litigation. See De La Paz v. Rubin & Rothman, LLC, 2013 WL 6184425 (Nov.

   25, 2013), and White v. First American Registry, 2007 WL 703926 (Mar. 7, 2007) (in

   both cases awarding $550 an hour to James Fishman, a seasoned attorney with

   whom I have worked and lectured at the City Bar and at national consumer-law

   conferences); see also, Perez v. Tri State Auto Mall, Inc., No. 10–cv–2389 (CBA)(JO),

   2011 WL 2621323 (E.D.N.Y. June 29, 2011) (finding a rate of $350 an hour

   reasonable for an attorney who has only been practicing consumer law for slightly

   over 10 years).

         36.    My contemporaneous records, reflecting my office’s time, costs, and

   disbursements in connection with all three of the above-captioned cases, are

   attached as Exhibit A and Exhibit B. (Exhibit A was e-filed with the U.S. District

   Court for the Eastern District of New York, and covers the period up to January 18,

   2017. Exhibit B covers the period from January 19, 2017 to the present.)

         37.    Based upon my records, I have accumulated approximately 49.60

   hours of time at a billing rate of $400 an hour for a total of $19,840 in time.

         38.    I have also incurred $687.27 in costs and disbursements in connection

   with this matter.




                                              15
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 44 of 77 PageID #: 549



            39.   Accordingly, the total a mount in billable fees, costs and disbursements

   to date for my office is $20,527 .27, as reflected in Exhibits A a nd B.

         Under 28 U.S.C. § 1746, I, Brian L. Bromberg, do h ereby certify under

   penalties of perjury, that the above statements are true and correct to the extent

   they reflect my person al knowledge and otherwise are base d upon my information

   and belief.

   Dated:         New York, New York
                  August 24, 2018




                                               16
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLPDocument
                             Document44-7
                                       11-3Filed
                                             Filed
                                                 11/19/18
                                                   01/20/17Page
                                                            Page451of
                                                                    of77
                                                                       3 PageID
                                                                         PageID#:
                                                                                #:75
                                                                                  550




               Exhibit A
       Case
        Case1:16-cv-04978-ERK-CLP
              1:16-cv-04978-ERK-CLPDocument
                                    Document44-7
                                              11-3Filed
                                                    Filed
                                                        11/19/18
                                                          01/20/17Page
                                                                   Page462of
                                                                           of77
                                                                              3 PageID
                                                                                PageID#:
                                                                                       #:76
                                                                                         551




                            Bromberg Law Office, P.C.
                                         26 Broadway
                                          21st Floor
                                      New York, NY 10004
                                        (212) 248-7906


William Lovelace                              Date:                   1/18/2017
                                              File Number:            /
Re: Lovelace, William and Octavia v. Showroom Invoice                 11044
Auto, LLC                                     Number:




Date          Initials   Description of Service                                   Hours   Amount
06/01/2016    BLB        Attend initial intake meeting with clients                1.50    600.00


06/08/2016    BLB        Telephone call w/ Octavia Lovelace re what else we        0.10     40.00
                         need

07/01/2016    BLB        Reviewed matter with Dan Blinn, including review of       0.50    200.00
                         documents and recordings

07/07/2016    BLB        Telephone call w/ Dan Blinn and with Octavia and          1.00    400.00
                         William Lovelace re case

09/05/2016    BLB        Email correspondence with client, Octavia Lovelace,       0.40    160.00
                         about the complaint

09/05/2016    BLB        Read and reviewed complaint                               0.50    200.00


09/06/2016    BLB        Preparation of revised complaint with fraud claim         1.40    560.00


09/07/2016    BLB        Final preparation and filing of complaint and             1.20    480.00
                         supporting documents

09/12/2016    BLB        Email correspondence with Octavia Lovelace re call        0.10     40.00
                         she received from the defendant

09/27/2016    BLB        Telephone call w/ Dan Blinn re various case issues        0.10     40.00
     Case
       Case
1/18/2017 1:16-cv-04978-ERK-CLP
            1:16-cv-04978-ERK-CLP
                /                Document
                                  Document
                                  William    44-7
                                                11-3Filed
                                          Lovelace    Filed
                                                          11/19/18
                                                            01/20/17Page
                                                                     Page473of
                                                                             of77
                                                                         Page:2 3 PageID
                                                                                  PageID#:
                                                                                         #:77
                                                                                           552



11/03/2016     BLB       Email correspondence with client re default request      0.10           40.00


11/03/2016     BLB       Preparation, service and filing of default papers        0.90          360.00


11/07/2016     BLB       Telephone call w/ Ira Pollack                            0.20           80.00


11/08/2016     BLB       Email correspondence with Ira Pollack, Esq.,             0.10           40.00
                         providing him with a copy of the Entry of Default
                         document
11/10/2016     BLB       Telephone call w/ Ira Pollack -- agreed to give him a    0.30          120.00
                         week or two to put in an answer

12/02/2016     BLB       Correspondence -- status letter to Judge Pollak;         0.50          200.00
                         copied by email and first-class mail to Ira Pollack,
                         Esq.
01/03/2017     BLB       Edited and supplemented draft of motion-for-default      2.60      1,040.00
                         papers prepared by Dan Blinn's office

01/06/2017     BLB       Telephone call w/ Lori Miner re moving for default       0.10           40.00


01/09/2017     BLB       Telephone call w/ Dan Blinn re default motion            0.10           40.00



                         Total Fees                                              11.70     $4,680.00


Expenses
09/12/2016    E107 Delivery services/messengers -- process             18.00
              server
09/12/2016    Filing Fees                                             400.00
09/12/2016    Filing Fees -- Secretary of State service                40.00
                  Total Expenses                                                            $458.00



        TOTAL NEW CHARGES                                                                  $5,138.00




        STATEMENT OF ACCOUNT
             Current Fees                                                            4,680.00
             Current Expenses                                                          458.00
        AMOUNT DUE AND OWING TO DATE                                                $5,138.00
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 48 of 77 PageID #: 553




                  Exhibit B
Case 1:16-cv-04978-ERK-CLP Document 44-7 Filed 11/19/18 Page 49 of 77 PageID #: 554




                              Bromberg Law Office, P.C.
                                           26 Broadway
                                            21st Floor
                                        New York, NY 10004
                                          (212) 248-7906


    William Lovelace                               Date:             8/24/2018
                                                   File Number:      /
    Re: Lovelace, William and Octavia v.           Invoice           11052
    Showroom Auto, LLC                             Number:




    Date          Initials   Description of Service                                Hours   Amount
    01/18/2017    BLB        Preparation of revised motion for default              1.20    480.00
                             documents
    01/19/2017    BLB        Preparation of motion papers and memorandum            2.50   1,000.00
                             in support
    01/20/2017    BLB        Final preparation, service and e-filing of motion      1.20    480.00
                             papers
    01/20/2017    BLB        Email correspondence with client, attaching a          0.10     40.00
                             copy of the motion-for-default papers
    01/27/2017    BLB        Telephone call to Chamber -- Judge Korman              0.20     80.00
                             already has the courtesy copies; email to co-
                             counsel about same
    01/29/2017    BLB        Correspondence with the Court re documents             0.60    240.00
                             containing personal data identifiers having been
                             e-filed by Defendant's attorney
    02/01/2017    BLB        Research on PACER and NY OCA E-Courts re               1.90    760.00
                             other cases filed against Showroom Auto
    02/02/2017    BLB        Telephone call w/ Dan Blinn re motion to open          0.30    120.00
                             default
    02/06/2017    BLB        Correspondence with Judge Korman re Order              0.80    320.00
                             Vacating Judgment
    02/07/2017    BLB        Reply correspondence with Judge Korman                 2.30    920.00
    02/07/2017    BLB        Telephone call w/ Octavia Lovelace                     0.20     80.00
    02/10/2017    BLB        Telephone call w/ Dan Blinn re arbitration issues      0.20     80.00
    02/13/2017    BLB        Telephone call w/ Octavia Lovelace re arbitration      0.30    120.00
                             -- she's good with commencing arbitration, but I
                             told her that I wanted to speak with her father and
                             get his confirmation as well
    02/17/2017    BLB        Telephone call w/ William and Octavia Lovelace -       0.30    120.00
                             - I explained arbitration -- he authorized me to
                             move for arbitration
    02/21/2017    BLB        Telephone call w/ Chambers -- counsel only for         0.10     40.00
                             tomorrow's settlement conference
    02/21/2017    BLB        Correspondence with defense counsel re                 0.30    120.00
Case8/24/2018
     1:16-cv-04978-ERK-CLP
                   /       DocumentWilliam
                                    44-7 Lovelace
                                           Filed 11/19/18 Page 50 of 77Page:2
                                                                        PageID #: 555



                        tomorrow's settlement conference
    02/21/2017   BLB    Telephone call w/ Dan Blinn re upcoming             0.10       40.00
                        settlement conference
    02/22/2017   BLB    Court, preparation for and attendance at            1.00      400.00
                        settlement conference before Magistrate Judge
                        Pollak
    02/22/2017   BLB    Telephone call w/ Dan Blinn re Showroom's           0.20       80.00
                        affidavit
    02/24/2017   BLB    Research of arguments made in Defendant's           1.50      600.00
                        motion to dismiss; drafted email memorandum to
                        co-counsel re issues raised by Defendant
    02/25/2017   BLB    Email correspondence with client, conveying         0.10       40.00
                        Defendant's $1,000 settlement offer
    03/13/2017   BLB    Telephone call w/ Dan Blinn re motion to dismiss    0.20       80.00
                        issues
    03/20/2017   BLB    Preparation of revised memorandum in                5.10     2,040.00
                        opposition
    03/22/2017   BLB    Final preparation and e-filing of Memorandum in     2.30      920.00
                        Opposition
    04/07/2017   BLB    Telephone call w/ Dan Blinn re letter brief         0.10       40.00
    04/26/2017   BLB    Email correspondence with client re case status     0.30      120.00
    11/10/2017   BLB    Telephone call w/ defense counsel and Dan Blinn     0.30      120.00
    11/14/2017   BLB    Email correspondence with co-counsel re             0.30      120.00
                        settlement demand
    11/14/2017   BLB    Email correspondence with client re settlement      0.10       40.00
                        demand
    12/05/2017   BLB    Telephone call w/ Octavia Lovelace -- left          0.10       40.00
                        voicemail
    02/26/2018   BLB    Telephone call w/ Lori Miner re status letter to    0.10       40.00
                        court
    04/16/2018   BLB    Telephone call w/ all counsel and with the          0.80      320.00
                        arbitrator re discovery and scheduling
    04/23/2018   BLB    Telephone call w/ client re counterclaim            0.10       40.00
    05/15/2018   BLB    Telephone call w/ arbitrator and all counsel        0.30      120.00
    05/16/2018   BLB    Telephone call w/ Dan Blinn re strategy             0.10       40.00
    07/23/2018   BLB    Preparation of revised pre-hearing memorandum       1.90      760.00
                        with New York law
    07/26/2018   BLB    Telephone call w/ Lori Miner                        0.30      120.00
    07/29/2018   BLB    Research of other cases against Showroom Auto;      0.70      280.00
                        email to co-counsel re one case in particular
    07/31/2018   BLB    Correspondence with defense counsel attaching       0.20       80.00
                        pleadings from other cases in which Showroom
                        was a defendant
    07/31/2018   BLB    Email correspondence with Steven Coren re           0.10       40.00
                        copying us on communications with the Arbitrator
    08/06/2018   BLB    Preparation for client meeting                      1.00       400.00
    08/06/2018   BLB    Attend meeting w/ clients and Dan Blinn             2.90     1,160.00
    08/09/2018   BLB    Preparation for and attendance at arbitration       5.00     2,000.00
    08/23/2018   BLB    Telephone call w/ Dan Blinn                         0.20        80.00
                        Total Fees                                         37.90   $15,160.00
Case8/24/2018
     1:16-cv-04978-ERK-CLP
                   /       DocumentWilliam
                                    44-7 Lovelace
                                           Filed 11/19/18 Page 51 of 77Page:3
                                                                        PageID #: 556



     Expenses
     02/01/2017     Filing Fees -- Alexander Poole & Associates --   45.00
                    $30 for certified copies and $15 to have
                    Alexander Poole obtain an affidavit from the
                    New York Secretary of State
     02/07/2017     E107 Delivery services/messengers --             44.17
                    Federal Express of correspondence to Judge
                    Korman
     02/07/2017     E107 Delivery services/messengers --             44.17
                    Federal Express of documents to instructing
                    research assistant Pollack
     02/22/2017     E107 Delivery services/messengers --             54.75
                    Federal Express of documents to instructing
                    research assistant Pollack
     10/19/2017     E107 Delivery services/messengers --             41.18
                    Federal Express of Demand for Arbitration to
                    Defendant and to instructing research
                    assistant Pollack
                      Total Expenses                                                  $229.27



            TOTAL NEW CHARGES                                                      $15,389.27




            STATEMENT OF ACCOUNT
                  Prior Balance                                                5,138.00
                  Current Fees                                                15,160.00
                  Current Expenses                                               229.27
            AMOUNT DUE AND OWING TO DATE                                     $20,527.27




    PER:

    Brian L. Bromberg
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 152ofof2677PageID
                                                                           PageID#:#:346
                                                                                      557



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

   WILLIAM J. LOVELACE and                      :   No. 16-CV-04978 (ERK)(CLP)
   OCTAVIA LOVELACE                             :
        Plaintiffs,                             :
                                                :
         v.                                     :
                                                :
                                                :
   SHOWROOM AUTO, LLC                           :
       Defendant                                :
                                                :


          Plaintiffs’ Memorandum in Opposition to Cross-Motion for Dismissal


                                                      Attorneys for Plaintiffs

                                                      Brian L. Bromberg
                                                      Jonathan R. Miller
                                                      Bromberg Law Office, P.C.
                                                      26 Broadway, 21st Floor
                                                      New York, NY 10004
                                                      Tel: (212) 248-7906

                                                      Daniel S. Blinn
                                                      Consumer Law Group, LLC
                                                      35 Cold Spring Rd, Suite 512
                                                      Rocky Hill, CT 06067-9997
                                                      Tel: (860) 571-0408




                                            i
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 253ofof2677PageID
                                                                           PageID#:#:347
                                                                                      558



                                                      Table of Contents


   Table of Authorities ....................................................................................................... ii

   Introduction and Procedural Background .................................................................... 1

   Argument ....................................................................................................................... 2
     I. Because Plaintiff Octavia Lovelace has neither executed an agreement to
     arbitrate nor entered into an agreement restricting her choice of venue, she
     cannot be compelled to arbitrate or change forum ................................................... 2
     II.    Because Plaintiffs have stated a valid claim, the case should not be
     dismissed under Rule 12(b)(6) ................................................................................... 3
     III. No party has elected to arbitrate, and dismissal would be improper. .......... 7
     IV.    Even if arbitration had been elected, dismissal would be improper, because
     the Court should stay the proceedings rather than dismiss the action ................... 8
     V. Because the parties have entered into inconsistent dispute-resolution
     provisions, there has been no mutual assent to arbitrate ........................................ 9
     VI.    Forum non conveniens does not apply to claims potentially subject to
     arbitration ................................................................................................................ 13
     VII. The forum selection clauses relied upon by Defendant are not enforceable,
     because they are inconsistent, were not reasonably communicated to William
     Lovelace, and are unreasonable, unjust, and overreaching ................................... 14

   Conclusion .................................................................................................................... 20




                                                                   i
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 354ofof2677PageID
                                                                           PageID#:#:348
                                                                                      559




                                               Table of Authorities

                                                                                                                Page(s)

   Cases

   Abercrombie v. Wells Fargo Bank,
      417 F.Supp.2d 1006 (N.D. Ill. 2006) ...................................................................... 20

   Ashcroft v. Iqbal,
      556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) ........................................... 4

   AT&T Mobility LLC v. Concepcion,
      563 U.S. 1740, 131 S.Ct. 1740, 179 L. Ed.2d 742 (2011) ...................................... 10

   Bell Atl. Corp. v. Twombly,
      550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) ........................................... 4

   Bridas S.A.P.I.C. v. Gov’t of Turkmenistan,
      345 F.3d 347 (5th Cir. 2003) .................................................................................... 3

   BRM Indus., Inc. v. Mazak Corp.,
      42 F.Supp.2d 176 (D. Conn. 1999) ......................................................................... 17

   Carrano v. Harborside Healthcare Corp.,
      199 F.R.D. 459 (D. Conn. 2001) ............................................................................. 17

   Equal Employment Opportunity Comm’n v. Waffle House, Inc.,
      534 U.S. 279, 122 S. Ct. 754, 151 L. Ed. 2d 755 (2002) .......................................... 3

   First Family Fin. Services, Inc. v. Rogers,
      736 So. 2d 553 (Ala. 1999) ........................................................................................ 3

   Flores v. Evergreen at San Diego, Inc.,
      55 Cal. Rptr. 3d 823 (Ct. App. 2007)........................................................................ 3

   Giusti v. Morgan Stanley Smith Barney, LLC,
      581 Fed.Appx. 34 (2d Cir. 2014) ............................................................................ 15

   Goldman v. Belden,
      754 F.2d 1059 (2d Cir.1985) ..................................................................................... 3

   Haskel v. FPR Registry, Inc.,
      862 F.Supp. 909 (E.D.N.Y. 1994) ........................................................................... 17



                                                             ii
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 455ofof2677PageID
                                                                           PageID#:#:349
                                                                                      560



   Katz v. Cellco Partnership,
      794 F.3d 341 (2d Cir. 2015) ...................................................................................... 9

   Lafayette Texaco, Inc. v. Smith,
      No. 08cv406, 2010 WL 653494 (M.D. Ala. Feb. 19, 2010) ....................................... 3

   Lopez v. Lando Resorts Corp.
      No. 14-CV-1609, 2015 WL 3473894 (D. Conn. June 2, 2015) ............................... 16

   Magi XXI, Inc. v. Stato Della Del Vaticano,
     818 F. Supp.2d 597 (E.D.N.Y. 2011), aff’d, 714 F.3d 714 (2d Cir.
      2013)........................................................................................................................ 16

   Martinez v. Bloomberg LP,
      883 F. Supp. 2d 511 (S.D.N.Y. 2012) ..................................................................... 16

   McCarthy v. Dun & Bradstreet Corp.,
      482 F.3d 184 (2d Cir.2007) ....................................................................................... 3

   Midwest Fin. Holdings, L.L.C. v. P & C Ins. Sys., Inc.,
      No. 07-3156, 2007 WL 4302436 (C.D. Ill. Dec. 7, 2007) .......................................... 3

   Mourning v. Family Publication Services, Inc.,
      411 U.S. 356, 93 S.Ct. 1652, 36 L.Ed.2d 318 (1973) ............................................... 5

   NAACP of Camden County East v. Foulke Management Corp.,
      421 N.J. Super 404, 24 A.3d 777 (N.J. Super. Ct. App. Div. 2011) .... 10, 11, 12, 13

   Norwood v. Kirkpatrick,
      349 U.S. 29, 75 S.Ct. 544, 99 L.Ed. 789 (1955) ..................................................... 14

   Nowak v. Ironworkers Local 6 Pension Fund,
      81 F. 3d 1182 (2d Cir. 1996) ..................................................................................... 3

   Phillips v. Audio Active, Ltd.,
      494 F. 3d 378 (2d Cir. 2007) ............................................................................. 15, 16

   Poulin v. Balise Auto Sales, Inc.,
      647 F.3d 36 (2d Cir. 2011) ........................................................................................ 7

   Saye v. First Specialty Ins. Co.,
      No. 14-CV-5946, 2015 WL 1737949 (E.D.N.Y. Apr. 16, 2015).............................. 16

   Schwartz v. Comenity Capital Bank,
      No. 13-Civ-4896, 2015 WL 410321 (S.D.N.Y. Feb. 2, 2015).................................. 20



                                                                 iii
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 556ofof2677PageID
                                                                           PageID#:#:350
                                                                                      561



   Taub v. World Financial Network Bank,
       950 F.Supp. 2d 698 (S.D.N.Y. 2013) ...................................................................... 19

   Thome v Alexander & Louisa Calder Found.,
     70 A.D.3d 88 (1st Dep’t 2009), lv denied 15 N.Y.3d 703 (2010)............................ 12

   Universal Underwriters Life Ins. Co. v. Dutton,
       736 So. 2d 564 (Ala. 1999) ........................................................................................ 3

   Statutes

   28 U.S.C. § 1404 ........................................................................................................... 17

   28 U.S.C. § 1441, et seq. .............................................................................................. 15

   28 U.S.C. § 1447 ........................................................................................................... 15

   28 U.S.C. § 1631 ........................................................................................................... 15

   Federal Arbitration Act, 9 U.S.C. § 1, et seq. ......................................................passim

   General Business Law §§ 349 ............................................................................... 1, 4, 7

   General Business Law §§ 350 ............................................................................... 1, 4, 7

   New York City Civil Court Act § 202 .......................................................................... 18

   Truth in Lending Act, 15 U.S.C. § 1601, et seq. ..................................................passim

   Other Authorities

   Fed. R. Civ. P. 12(b)(6) ..........................................................................................passim

   Reg. Z, 12 C.F.R. § 226.2(a)(9) (2011) ........................................................................... 6

   Reg. Z, 12 C.F.R. § 226.4(a) (2010) ................................................................................ 6




                                                                 iv
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 657ofof2677PageID
                                                                           PageID#:#:351
                                                                                      562




                           Introduction and Procedural Background

           Plaintiffs William J. Lovelace and Octavia Lovelace brought this action

   against Showroom Auto, LLC, an automobile dealer, for violations of the Truth in

   Lending Act (“TILA”) 1 and New York’s Deceptive Acts and Practices and False

   Advertising statutes, General Business Law (“GBL”) §§ 349 and 350, respectively.

   Plaintiffs’ claims arise from Defendant’s fraudulent automobile sales practices. The

   Court entered default on November 4, 2016 for Showroom Auto’s failure to answer

   the complaint, and Plaintiffs moved for judgment on January 20, 2017. Defendant

   moved to vacate the default and to dismiss the Complaint on January 28, 2017.

   Plaintiffs opposed the motion to vacate the default, and on February 6, 2017, the

   Court denied the motion for judgment and granted the motion to reopen the default.

   The Court further directed Plaintiffs to respond to the motion to dismiss within 30

   days. Plaintiffs sought and obtained an extension of two weeks.

           Defendant is moving to dismiss under Rule 12(b)(6), based upon the presence

   of an arbitration clause in the parties’ Retail Installment Sales Contract (the

   “RISC”). In the alternative, Defendant is seeking an order that the case be

   transferred to New York County Supreme Court or Queens Supreme Court under

   purported forum-selection clauses contained in a Purchase Order and in a Customer

   Acknowledgement.




   1   Truth in Lending Act (“TILA”), 15 U.S.C. § 1601, et seq.

                                               1
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 758ofof2677PageID
                                                                           PageID#:#:352
                                                                                      563



           As shown below, Defendant is not entitled to any of the requested relief with

   respect to Octavia Lovelace, because she never signed any of the documents upon

   which Defendant relies. Additionally, dismissal under Rule 12(b)(6) is improper,

   because both Plaintiffs state valid claims. Dismissal of the action is also improper

   because there has been no election by Defendant to arbitrate; because there was no

   mutual assent to arbitrate; and because the Federal Arbitration Act (“FAA”) 2

   provides that actions should be stayed and not dismissed pending a resolution in

   arbitration. Finally, dismissal is not appropriate under the doctrine of forum non

   conveniens because that doctrine does not apply to arbitration clauses and because

   the forum selection clauses were not reasonably communicated to William Lovelace

   and are avoidable on account of being unreasonable, unjust, and overreaching.

                                           Argument

                  I.    Because Plaintiff Octavia Lovelace has neither executed an
                        agreement to arbitrate nor entered into an agreement restricting
                        her choice of venue, she cannot be compelled to arbitrate or
                        change forum

           As a threshold matter, Plaintiffs note that Octavia Lovelace is not a signatory

   to the agreements relied upon by Defendant in its motion. In the Declaration of

   Defendant’s General Manager, Bernard Chris Merceus (the “Merceus Declaration”),

   Defendant asserts that only William Lovelace executed these agreements and

   makes no claim regarding Octavia Lovelace. 3 “It goes without saying that a contract




   2   Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq.
   3   ECF# 26-2.

                                                2
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 859ofof2677PageID
                                                                           PageID#:#:353
                                                                                      564



   cannot bind a non-party.” 4 Consequently, the claims of Octavia Lovelace, who was

   not a signatory to the arbitration clause or to either of the forum-selection clauses,

   should not be dismissed on account of those provisions. 5

                 II.    Because Plaintiffs have stated a valid claim, the case should not
                        be dismissed under Rule 12(b)(6)

            Defendant has brought its motion to dismiss under Fed. R. Civ. P. 12(b)(6). A

   “dismissal under Rule 12(b)(6) is a dismissal on the merits of the action — a

   determination that the facts alleged in the complaint fail to state a claim upon

   which relief can be granted.” 6 In deciding a motion to dismiss under Rule 12(b)(6),

   the allegations in the complaint are accepted as true, and all reasonable inferences

   must be drawn in the plaintiff’s favor. 7 The Court’s function on a motion to dismiss

   is “not to weigh the evidence that might be presented at a trial but merely to

   determine whether the complaint itself is legally sufficient.” 8 A complaint should


   4   Equal Employment Opportunity Comm’n v. Waffle House, Inc., 534 U.S. 279, 294,
   122 S. Ct. 754, 151 L. Ed. 2d 755 (2002).
   5   See e.g., Bridas S.A.P.I.C. v. Gov’t of Turkmenistan, 345 F.3d 347, 353 (5th Cir.
   2003) (“In order to be subject to arbitral jurisdiction, a party must generally be a
   signatory to a contract containing an arbitration clause.”); Lafayette Texaco, Inc. v.
   Smith, No. 08cv406, 2010 WL 653494, at *4 (M.D. Ala. Feb. 19, 2010) (while judicial
   economy would favor sending all claims to arbitration, parties to the dispute who
   had not signed arbitration agreements would not be bound to arbitrate alongside
   parties who did sign arbitration agreements); Midwest Fin. Holdings, L.L.C. v. P &
   C Ins. Sys., Inc., No. 07-3156, 2007 WL 4302436, at *3 (C.D. Ill. Dec. 7, 2007)
   (generally non-signatories are not bound by arbitration clauses signed by other
   parties); Universal Underwriters Life Ins. Co. v. Dutton, 736 So. 2d 564 (Ala. 1999);
   First Family Fin. Services, Inc. v. Rogers, 736 So. 2d 553 (Ala. 1999); Flores v.
   Evergreen at San Diego, Inc., 55 Cal. Rptr. 3d 823 (Ct. App. 2007) (“Generally, a
   person who is not a party to an arbitration agreement is not bound by it.”).
   6 Nowak v. Ironworkers Local 6 Pension Fund, 81 F. 3d 1182, 1187 (2d Cir. 1996).
   7 McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.2007).
   8 Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.1985)



                                               3
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-7
                                       38 Filed
                                           Filed 03/22/17
                                                 11/19/18 Page
                                                          Page 960ofof2677PageID
                                                                           PageID#:#:354
                                                                                      565



   not be dismissed if the plaintiff has stated “enough facts to state a claim to relief

   that is plausible on its face.” 9 “A claim has facial plausibility when the plaintiff

   pleads factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” 10

            Here, Defendant makes no effort to challenge the legal sufficiency of the

       allegations asserted against it under TILA or NY GBL §§ 349 and 350. Indeed, the

       Merceus Declaration contains admissions that establish the Defendant’s liability

       under TILA.

            Specifically, paragraph 20 of that Declaration provides a breakdown of the

       “total cash price on delivery to customer” charged to William Lovelace, and it

       includes a charge of $1,340 as a “dealer financing fee.” 11 This dealer financing fee

       was included in the $33,620 total cash price. This amount, less a $440 DMV

       registration fee that is separately itemized in the retail installment sales contract,

       equals the $33,180 “cash price” included in the itemization of the amount financed

       in the TILA disclosure. 12 Consequently, Defendant has admitted that it included a

       $1,340 “dealer financing fee” in the amount financed.

            Defendant’s inclusion of a $1,340 “dealer financing fee” in the amount

       financed rather than the finance charge is a classic TILA violation. TILA’s purpose

       is to ensure the accurate and meaningful disclosure of the cost of consumer credit

   9   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929
   (2007).
   10 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).
   11 ECF#26-2 at 8, ¶ 20.
   12 The retail installment contract containing the TILA disclosures was attached to

   the Merceus Declaration. See ECF# 27-3.

                                                 4
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page10
                                                               61ofof26
                                                                      77PageID
                                                                         PageID#:#:355
                                                                                    566



    and to enable consumers to make informed choices in the credit marketplace. The

    U.S. Supreme Court noted in Mourning v. Family Publication Services, Inc. that

    unscrupulous merchants might attempt to circumvent TILA’s objectives by

    “‘burying’ the cost of credit in the price of the goods sold.” 13 The Court gave an

    example of how a merchant might attempt to avoid the disclosure requirements:

                  . . . [T]wo merchants might buy watches at wholesale for
                  $20 which normally sell at retail for $40. Both might sell
                  immediately to a consumer who agreed to pay $1 per
                  week for 52 weeks. In one case, the merchant might claim
                  that the price of the watch was $40 and that the
                  remaining $12 constituted a charge for extending credit to
                  the consumer. From the consumer’s point of view, the
                  credit charge represents the cost which he must pay for
                  the privilege of deferring payment of the debt he has
                  incurred. From the creditor’s point of view, much
                  simplified, the charge may represent the return which he
                  might have earned had he been able to invest the
                  proceeds from the sale of the watch from the date of the
                  sale until the date of payment. The second merchant
                  might claim that the price of the watch was $52 and that
                  credit was free. The second merchant, like the first, has
                  forgone the profits which he might have achieved by
                  investing the sale proceeds from the day of the sale on.
                  The second merchant may be said to have ‘buried’ this
                  cost in the price of the item sold. By whatever name, the
                  $12 differential between the total payments and the price
                  at which the merchandise could have been acquired is the
                  cost of deferring payment. 14

    The Supreme Court noted that the Federal Reserve Board promulgated regulations

    (“Reg. Z”) in order to prohibit this well-documented practice against a legislative

    background acknowledging this concern. Reg. Z addresses the burying of a “finance


   13   Mourning v. Family Publication Services, Inc., 411 U.S. 356, 366, 93 S.Ct. 1652,
   36 L.Ed.2d 318 (1973).
   14Id. at 366 n. 26.

                                               5
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page11
                                                               62ofof26
                                                                      77PageID
                                                                         PageID#:#:356
                                                                                    567



    charge” as part of the “cash price” by its definition of these terms. Cash price is

    defined as:

                   . . . the price at which a creditor, in the ordinary course of
                   business, offers to sell for cash property or service that is
                   the subject of the transaction. At the creditor’s option, the
                   term may include the price of accessories, services related
                   to the sale, service contracts and taxes and fees for
                   license, title, and registration. The term does not include
                   any finance charge. 15

   “Finance charge” is defined broadly in Reg. Z to include both direct and indirect

   amounts paid as an incident to or a condition of the extension of credit. Reg Z., §

   226.4(a), provides as follows:

                   The finance charge is the cost of consumer credit as a
                   dollar amount. It includes any charge payable directly or
                   indirectly by the consumer and imposed directly or
                   indirectly by the creditor as an incident to or a condition
                   of the extension of credit. It does not include any charge of
                   a type payable in a comparable cash transaction. 16

    The regulatory scheme therefore requires sellers to separate the cash price of goods

    sold on credit from charges that are imposed as an incident of the extension of

    credit and that are not charged in a comparable cash transaction; those charges

    must be disclosed as finance charges.

           In this transaction, Defendant advertised the vehicle for a “showroom price” of

   $23,981, but because the purchase was financed, it added a “dealer financing fee” of

   $1,340 to the cash price without disclosing this fee as a finance charge. This violated




   15   12 C.F.R. § 226.2(a)(9) (2011).
   16   12 C.F.R. § 226.4(a) (2010).

                                                 6
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page12
                                                               63ofof26
                                                                      77PageID
                                                                         PageID#:#:357
                                                                                    568



   TILA. 17 Moreover, by advertising the vehicle for one price and selling it for a higher

   price that included this “dealer financing fee,” Defendant has also violated GBL §

   349, which prohibits deceptive acts in the conduct of business, and GBL § 350,

   which prohibits false advertising.

              III.   No party has elected to arbitrate, and dismissal would be improper.

           As shown above, the Defendant is not entitled to a dismissal under Rule

    12(b)(6), because the facts alleged in Complaint – and the admissions of the

    Defendant in the Merceus Declaration – assert facts that establish liability under

    TILA and the GBL. Defendant nevertheless seeks a dismissal because the retail

    installment sales contract between it and William Lovelace includes an arbitration

    agreement. However, this arbitration clause does not mandate the arbitration of all

    disputes. Instead, the agreement provides that either party may elect to have

    claims resolved in arbitration. Specifically, the clause provides: “EITHER YOU OR

    WE MAY CHOOSE TO HAVE ANY LEGAL DISPUTE DECIDED BY

    ARBITRATION AND NOT IN A COURT OR BY JURY TRIAL.” 18 It continues as

    follows: “any claim or dispute . . . between you and us or our employees, agents,

    successors or assigns, which arises out of or relates to your credit application,

    purchase or condition of this vehicle, this contract or any resulting transaction or

    relationship . . . shall, at your or our election, be resolved by neutral, binding

   17   Poulin v. Balise Auto Sales, Inc., 647 F.3d 36, 39 (2d Cir. 2011) (“Based on the
   language of 15 U.S.C. § 1605(a), Regulation Z, and the official staff interpretation,
   courts have concluded that a creditor is obligated under § 1638(a)(3) to disclose as a
   finance charge any costs charged to customers buying on credit, but not charged to
   customers buying with cash, in comparable transactions.”).
   18 ECF# 27-3 at 6 of 6 (ECF pagination; emphasis in original).



                                                7
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page13
                                                               64ofof26
                                                                      77PageID
                                                                         PageID#:#:358
                                                                                    569



    arbitration and not by court action. 19

           Defendant could have elected arbitration by either initiating an arbitration

  proceeding or by filing a motion under § 3 of the FAA to have this action stayed

  pending arbitration. 20 It has done neither. Instead, Defendant moved to dismiss the

  claim or, alternatively, transfer to New York Supreme Court. Absent such an

  election, the claim is not arbitrable.

        IV. Even if arbitration had been elected, dismissal would be improper, because
              the Court should stay the proceedings rather than dismiss the action

           Even if the Defendant had elected to arbitrate, a dismissal of this action,

    under Rule 12(b)(6) or otherwise would be inappropriate, because the proper course

    for a district court to take when a party has elected to arbitrate under a valid

    arbitration clause is to stay the proceedings, not dismiss the case. Section 3 of the

    FAA provides:

                  If any suit or proceeding be brought in any of the courts of
                  the United States upon any issue referable to arbitration
                  under an agreement in writing for such arbitration, the
                  court in which such suit is pending, upon being satisfied
                  that the issue involved in such suit or proceeding is
                  referable to arbitration under such an agreement, shall on
                  application of one of the parties stay the trial of the action
                  until such arbitration has been had in accordance with
                  the terms of the agreement, providing the applicant for
                  the stay is not in default in proceeding with such
                  arbitration. 21



   19   Id. (emphasis added).
   20 As shown below, however, the arbitration provision is not enforceable, because
   the existence of separate agreements for claims to be resolved in court evidence a
   lack of mutual assent to arbitrate.
   21 9 U.S.C. § 3 (“Stay of proceedings where issue therein referable to arbitration”).



                                                8
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page14
                                                               65ofof26
                                                                      77PageID
                                                                         PageID#:#:359
                                                                                    570



  In Katz v. Cellco Partnership, 22 the Second Circuit held that a district court should

  stay proceedings rather than dismiss them if a party elects to enforce an arbitration

  agreement, holding that “while we recognize the impetus for a rule permitting

  dismissal, we conclude that the text, structure, and underlying policy of the FAA

  mandate a stay of proceedings when all of the claims in an action have been referred

  to arbitration and a stay requested.” 23

           It is notable that the Second Circuit’s holding provides for a stay of

  proceedings only when an action has been “referred to arbitration.” This is consistent

  with the language in the FAA, which limits the availability of a stay to situations

  where “the applicant for the stay is not in default in proceeding with arbitration.” 24

  In other words, the stay is not available to a party who has not itself sought to

  arbitrate.

        V. Because the parties have entered into inconsistent dispute-resolution
              provisions, there has been no mutual assent to arbitrate

           Not only has the Defendant not requested a referral to arbitration, but it has

   also prepared agreements with William Lovelace that explicitly provide that claims

   are to be resolved in court and not in arbitration. In its Motion to Dismiss,

   Defendant explicitly references and relies upon provisions in the Vehicle Purchase

   Agreement and the Customer Acknowledgement form that provides for claims to be




   22   Katz v. Cellco Partnership, 794 F.3d 341 (2d Cir. 2015).
   23   Id. at 347.
   24   9 U.S.C. § 3.

                                                9
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page15
                                                               66ofof26
                                                                      77PageID
                                                                         PageID#:#:360
                                                                                    571



   litigated in court and not submitted to arbitration. 25 The Purchase Order provides

   that “in the event of litigation same shall be instituted only in a court of competent

   jurisdiction.” 26 The Customer Acknowledgement form similarly provides that “in the

   event of litigation same shall be instituted only in the court . . . .” 27

         In an analogous case, NAACP of Camden County East v. Foulke Management

   Corp., 28 the Appellate Division of the New Jersey Superior Court analyzed and

   applied the U.S. Supreme Court decision in AT&T Mobility v. Concepcion, 29 and

   held that the existence of multiple, conflicting arbitration clauses rendered the

   clause unenforceable. The N.J. Appellate Division first observed that AT&T

   Mobility reaffirmed that courts are free to decline to enforce an arbitration

   provision by invoking traditional legal doctrines regarding contract formation,

   stating:

                 [T]he Court in AT & T Mobility acknowledged that the
                 FAA does not require an arbitration provision to be
                 enforced if the provision is defective for reasons other
                 than public policy or unconscionability. Other contract
                 principles under state law, such as those governing the
                 formation and interpretation of an agreement, may still
                 pertain, subject to the overarching objectives of the FAA.
                 As the majority noted in footnote six: “Of course States
                 remain free to take steps addressing the concerns that
                 attend contracts of adhesion—for example, requiring
                 class-action-waiver provisions in adhesive arbitration

   25 Defendant relies upon these provisions in support of its alternative claim that the
   case should be transferred to the New York Supreme Court, addressed below.
   26 Ex. E to Merceus Declaration, ECF# 27-2, ¶ 10 (emphasis added).
   27 Ex. M to Declaration of Bernard Chris Merceus, ECF# 28-4 (emphasis added).
   28 NAACP of Camden County East v. Foulke Management Corp., 421 N.J. Super

   404, 24 A.3d 777 (N.J. Super. Ct. App. Div. 2011).
   29 AT&T Mobility LLC v. Concepcion, 563 U.S. 1740, 131 S.Ct. 1740, 179 L. Ed.2d

   742 (2011)

                                                10
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page16
                                                               67ofof26
                                                                      77PageID
                                                                         PageID#:#:361
                                                                                    572



                  agreements to be highlighted. Such steps cannot,
                  however, conflict with the FAA or frustrate its purpose to
                  ensure that private arbitration agreements are enforced
                  according to their terms.”

                  This caveat was developed more explicitly in Justice
                  Thomas’s concurring opinion, which represented the
                  pivotal fifth vote in the Court’s five-to-four decision in AT
                  & T Mobility. As Justice Thomas noted, “the FAA requires
                  that an agreement to arbitrate be enforced unless a party
                  successfully challenges the formation of the arbitration
                  agreement, such as by proving fraud or duress.” . . .
                  Justice Thomas further observed that “[c]ontract
                  formation is based on the consent of the parties, and we
                  have emphasized that ‘[a]rbitration under the [FAA] is a
                  matter of consent.’”

                  Thus, in the aftermath of AT & T Mobility, state courts
                  remain free to decline to enforce an arbitration provision
                  by invoking traditional legal doctrines governing the
                  formation of a contract and its interpretation. Applying
                  such core principles of contract law here, we must decide
                  whether there was mutual assent to the arbitration
                  provisions in the dealership’s contract documents. As part
                  of that assessment, we must examine whether the terms
                  of the provisions were stated with sufficient clarity and
                  consistency to be reasonably understood by the consumer
                  who is being charged with waiving her right to litigate a
                  dispute in court. 30

   The N.J. Appellate Division then applied basic principles of contract formation and

   found that there was no mutual assent to arbitrate because there were “multiple

   arbitration provisions. . . spread across three different documents,” namely a retail

   installment contract, a separate arbitration agreement, and an addendum. 31 The

   N.J. Appellate Division noted that the separate agreements were “too plagued with


   30   NAACP, 421 N.J. Super at 427-28, 24 A.3d at 792 (emphasis added; internal
   citations omitted).
   31 Id., 421 N.J. Super at 430, 24 A.3d at 793.



                                               11
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page17
                                                               68ofof26
                                                                      77PageID
                                                                         PageID#:#:362
                                                                                    573



   confusing terms and inconsistencies to put a reasonable consumer on fair notice of

   their intended meaning.” 32 Specifically, the court noted differences in terms of the

   arbitration administrator, the qualifications of the arbitrator, the venue for the

   arbitration, the time by which arbitration must be initiated, the responsibility for

   the costs of the arbitration, the parties’ responsibility to pay fees incurred in moving

   to dismiss court claims, and other provisions. 33 These inconsistencies led the Court

   to conclude:

                  In sum, the cumulative effect of the many inconsistencies
                  and unclear passages in the arbitration terms within the
                  [Retail Installment Contract], the Addendum, and the
                  [Separate Arbitration Document] compel us to declare
                  them unenforceable for lack of mutual assent. We
                  therefore reverse the trial court’s contrary legal
                  conclusion of enforceability, and sever the arbitration
                  provisions from the parties’ agreement as a whole. 34

        Here, it is even more evident that there was no mutual assent to arbitrate. As

   in NAACP, there are three different dispute resolution provisions contained in three

   separate documents. In NAACP, at least all of the provisions were consistent in

   providing for claims to be arbitrated. Not so in this case, because two of the dispute

   resolution provisions provide for adjudications to take place in court and not in

   arbitration.


   32 Id., 421 N.J. Super at 431, 24 A.3d at 794.
   33 Id., 421 N.J. Super at 430-35, 24 A.3d at 794-796.
   34 Id., 421 N.J. Super at 438, 24 A.3d at 798. (emphasis added); see also Thome v

   Alexander & Louisa Calder Found., 70 A.D.3d 88, 103-104 (1st Dep’t 2009), lv
   denied 15 N.Y.3d 703 (2010) (“For a contract to be created, regardless of whether it
   is bilateral or unilateral, there must be a manifestation of mutual assent
   sufficiently definite to assure that the parties are truly in agreement with respect to
   all material terms”) (internal quotations and citations omitted).

                                             12
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page18
                                                               69ofof26
                                                                      77PageID
                                                                         PageID#:#:363
                                                                                    574



              It is noteworthy that the only document providing for arbitration is the retail

   installment contract, which provides that it has been assigned by Defendant to a

   third party, Exeter Finance Corp. By contrast, the Purchase Agreement and

   Customer Acknowledgement do not involve Exeter but are strictly between

   Defendant and William Lovelace. Those are the agreements that provide for

   disputes to be resolved in court. The various dispute resolution provisions in this

   case are “too plagued with confusing terms and inconsistencies to put a reasonable

   consumer on fair notice of their intended meaning.” 35 At least in the contract

   quagmire in NAACP, “an especially prudent purchaser who takes the time to read

   these documents, which are laden with fine print, would likely obtain a generalized

   sense that a post-sale dispute would be handled through some kind of arbitration.” 36

   That is not the case here, where two of the three provisions, and the only ones that

   were not assigned to a third party, provide that disputes will be resolved in court.

              Absent a mutual assent to arbitrate, the Defendant could not compel William

   Lovelace to arbitrate even if it had undertaken to do so.

                    VI.    Forum non conveniens does not apply to claims potentially
                           subject to arbitration

              Defendant also seeks dismissal of this action under the forum non conveniens

   doctrine. This doctrine applies to cases where a court has jurisdiction and venue,

   but dismissal is nevertheless appropriate because:

                     the forum chosen by the plaintiff is so completely
                     inappropriate and inconvenient that it is better to stop

   35See      NAACP, 421 N.J. Super at 431, 24 A.3d at 794.
   36   Id.

                                                    13
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page19
                                                               70ofof26
                                                                      77PageID
                                                                         PageID#:#:364
                                                                                    575



                   the litigation in the place where brought and let it start
                   all over again somewhere else. It is quite naturally
                   subject to careful limitation for it not only denies the
                   plaintiff the generally accorded privilege of bringing an
                   action where he chooses, but makes it possible for him to
                   lose out completely, through the running of the statute of
                   limitations in the forum finally deemed appropriate. 37

   Despite its reliance on the forum non conveniens doctrine in seeking the dismissal

   of this action on account of the arbitration provision, the Defendant cites no

   authority for the application of that doctrine to federal actions that are potentially

   subject to arbitration. Indeed, as shown above, the FAA provides a mechanism for

   parties who have elected to enforce arbitration provisions, and the Second Circuit

   has directed that, in appropriate circumstances, district courts should stay

   proceedings rather than dismiss them. And, as also shown above, this action should

   not be stayed because no party has elected to arbitrate.

            VII.     The forum selection clauses relied upon by Defendant are not
                     enforceable, because they are inconsistent, were not reasonably
                     communicated to William Lovelace, and are unreasonable, unjust,
                     and overreaching

        Defendant also asks, in the alternative to its motion to dismiss, that the Court

   transfer this action to the Supreme Court of New York Count or the Supreme Court

   of Queens County under forum-selection clauses contained in the Purchase

   Agreement and a Customer Acknowledgement form.

        In the first instance, the Defendant cites no authority that would authorize

   such a transfer. Federal courts have no authority to “remand” cases filed originally


   37Norwood v. Kirkpatrick, 349 U.S. 29, 30, 75 S.Ct. 544, 99 L.Ed. 789 (1955),
   quoting All States Freight v. Modarelli, 196 F. 2d 1010, 1011 (3d Cir. 1952).

                                               14
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page20
                                                               71ofof26
                                                                      77PageID
                                                                         PageID#:#:365
                                                                                    576



   in federal court to a state court; remand is appropriate only where a case was

   removed from state court. 38 This case was never removed from any state court such

   that it could be remanded. 39

            Additionally, it would not be appropriate to dismiss this action on account of

   these conflicting forum-selection clauses. In Philips v. Audio Active, Ltd., the

   Second Circuit established a four-part analysis to determine whether to dismiss a

   claim based on a forum selection clause. 40 First, the court considers whether the

   clause was reasonably communicated to the party resisting enforcement. 41 Second,

   the court must “classify the clause as mandatory or permissive, i.e., to decide

   whether the parties are required to bring any dispute to the designated forum or

   simply permitted to do so.” 42 Third, the court determines whether the claims are

   actually subject to the forum-selection clause. 43

            If the court determines all three those criteria are satisfied, then the clause is

   presumptively enforceable, and the court then proceeds to the fourth and final step,

   which requires a determination of whether the party resisting enforcement has

   rebutted the presumption “by making a sufficiently strong showing that

   enforcement would be unreasonable or unjust, or that the clause was invalid for


   38See 28 U.S.C. § 1441, et seq.
   39Giusti v. Morgan Stanley Smith Barney, LLC, 581 Fed.Appx. 34 (2d Cir. 2014)
   (summary order), citing McLaughlin v. Arco Polymers, Inc., 721 F.2d 426, 429 (3d
   Cir. 1983) (finding that neither 28 U.S.C. § 1631 nor § 1447 gave a district court
   authority to transfer a case originally filed in that district court to any state court).
   40 See Phillips v. Audio Active, Ltd., 494 F. 3d 378, 383 (2d Cir. 2007).
   41 Id.
   42 Id.
   43 Id.



                                                 15
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page21
                                                               72ofof26
                                                                      77PageID
                                                                         PageID#:#:366
                                                                                    577



   such reasons as fraud or overreaching.” 44

         Here, dismissal is not appropriate because the forum selection clause was not

   reasonably communicated. Courts consider a forum-selection clause to be

   reasonably communicated to a party resisting enforcement, “if it is phrased in clear

   and unambiguous language.” 45 The forum-selection provision is anything but clear,

   as evidenced by the fact that the Defendant cannot specify which forum was

   selected. Defendant asks for a transfer to either the New York Supreme Court in

   Queens or the New York Supreme Court in Manhattan without specifying which

   would be appropriate or why. Defendant’s indecision is understandable, because

   there are two different, conflicting forum-selection clauses, one of which is

   internally inconsistent and ambiguous.

         The Vehicle Purchase Agreement provides that “litigation shall be instituted

   only in a court of competent jurisdiction in the State and County of New York at the

   place where the [Defendant] . . . has its main office.” 46 The clause therefore directs

   the filing of suit in New York County, which is coextensive with the Borough of

   Manhattan. (Plaintiffs note that the U.S. District Court for the Southern District of

   New York is a court of competent jurisdiction located in New York County.



   44Id. (internal quotation marks omitted); see also Martinez v. Bloomberg LP, 883 F.
   Supp. 2d 511, 516 (S.D.N.Y. 2012); Lopez v. Lando Resorts Corp. No. 14-CV-1609,
   2015 WL 3473894 (D. Conn. June 2, 2015).
   45Magi XXI, Inc. v. Stato Della Del Vaticano, 818 F. Supp.2d 597, 605 (E.D.N.Y.
   2011), aff’d, 714 F.3d 714 (2d Cir. 2013); Saye v. First Specialty Ins. Co., No. 14-CV-
   5946, 2015 WL 1737949, at *4 (E.D.N.Y. Apr. 16, 2015) (“the forum-selection clause
   was clearly stated in the [contract] and was thus reasonably communicated”).
   46 ECF# 27-2, ¶ 10.



                                              16
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page22
                                                               73ofof26
                                                                      77PageID
                                                                         PageID#:#:367
                                                                                    578



   Plaintiffs have no objection to the transfer of this matter to that forum.) 47 But the

   clause also directs that suit be brought at the place where the Defendant has its

   main office, which, as stated in paragraph 13 of the Declaration of Bernard Chris

   Merceus, is Long Island City, which is located in Queens County. This clause is

   internally inconsistent.

           Further muddying the forum designation is the conflicting designation

   contained in the Customer Acknowledgement Form, attached to the Merceus

   Declaration as Exhibit M. That agreement provides:

                  In reference to Retail Buyer’s [sic], as per these terms this
                  agreement shall be interpet [sic] under and governed by
                  the state of New York and in the event of litigation same
                  shall be instituted only in the court at 89-17 Sutphin
                  Blvd, Jamaica New York, at the place where Dealer has
                  its main office and the defendant shall waive lack of
                  jurisdiction of such court as a defense. 48

   In addition to being poorly worded and difficult to understand, this agreement

   requires that litigation be initiated at a courthouse located at a specific address.

   Although the Defendant implies in its memorandum that this is the address for the

   Supreme Court in Queens County, that is a misleading implication. The address of

   the designated court – 89-17 Sutphin Boulevard – is Queens County Civil Court.

   47   See Haskel v. FPR Registry, Inc., 862 F.Supp. 909, 914-15 (E.D.N.Y. 1994)
   (proper procedure for enforcing forum-selection clause is through motion to transfer
   venue, if forum-selection clause permits suit to be brought in federal court); see also,
   Carrano v. Harborside Healthcare Corp., 199 F.R.D. 459, 462 (D. Conn. 2001)
   (holding that the clause “litigation . . . shall be brought in Pinellas county” could
   mean state or federal court in Pinellas County); BRM Indus., Inc. v. Mazak Corp.,
   42 F.Supp.2d 176, 179 (D. Conn. 1999) (“As the Second Circuit has clarified, Section
   1404(a) analysis applies where the forum selection clause allows the court to
   transfer the case to another federal court.”)
   48 ECF# 28-4.



                                               17
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page23
                                                               74ofof26
                                                                      77PageID
                                                                         PageID#:#:368
                                                                                    579



   This provision therefore conflicts with the forum-selection clause in the Purchase

   Agreement, which provides that suit can be filed in any “court of competent

   jurisdiction” and does not limit litigation to the Civil Court, where claims are

   jurisdictionally limited to $25,000. 49

           The Defendant’s contract documents are contradictory, and they are so

   confusing that the Defendant could not identify which court had been designated.

   The Purchase Agreement states that suit can be brought in any court of competent

   jurisdiction, but it provides conflicting information regarding the county in which

   the action must be brought. The Customer Acknowledgement form may provide

   clarity regarding the courthouse to which claims are to be brought, but it

   contradicts the Purchase Agreement by limiting claims to Civil Court. 50 And all of

   these clauses contradict the Truth in Lending Act, which provides that “any action

   under this section may be brought in any United States district court, or in any

   other court of competent jurisdiction, within one year from the date of the

   occurrence of the violation . . . .” 51

           Given the failure of the contract documents to clearly articulate where suit


   49   See New York City Civil Court Act § 202 (“The court shall have jurisdiction of
   actions and proceedings for the recovery of money, actions and proceedings for the
   recovery of chattels and actions and proceedings for the foreclosure of liens on
   personal property where the amount sought to be recovered or the value of the
   property does not exceed $25,000.”)
   50 Even further complicating the forum selection issue is the existence of the

   arbitration clause, which provides yet a third forum for claim dispute resolution. As
   discussed above, the existence of these separate and contradictory clauses provide
   ample reason to disregard all of them, because there was no mutual assent as to
   any specific forum for the resolution of conflicts.
   51 15 U.S.C. § 1640(e).



                                              18
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page24
                                                               75ofof26
                                                                      77PageID
                                                                         PageID#:#:369
                                                                                    580



   must be brought, it can hardly be said that this ambiguous forum selection clause

   was “reasonably communicated” to William Lovelace as required by Philips.

         Moreover, the limitations in the Customer Acknowledgement clause give rise

   to additional objections regarding the adequacy of the communication. As noted

   above, this clause is awkwardly worded and unclear in meaning. More importantly,

   although it specifies that claims are to be brought to a court in a specific address,

   the provision does not disclose that this is the address for the Civil Court. Even

   more importantly, the provision does not disclose the jurisdictional limitation of

   that court is limited to $25,000.

         This clause surreptitiously caps claims at $25,000 and obscures the limitation

   by not adequately communicating either the identity of the court or the limitations

   of its jurisdiction.

         This cap is important to this case, because Plaintiffs sought a recovery of

   approximately $30,000 in their motion for judgment. They could not obtain

   complete relief in the designated forum. Consequently, even if the designation of the

   Civil Court in Queens County had been reasonably communicated to William

   Lovelace, making it presumptively enforceable, 52 this jurisdictional cap on damages

   is unreasonable, unjust, and overreaching and is therefore invalid under the fourth

   step in Philips. 53


   52 William Lovelace concedes that both clauses are mandatory and would apply to
   his claims.
   53 See Taub v. World Financial Network Bank, 950 F.Supp. 2d 698, 703 (S.D.N.Y.

   2013) (citing Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 704, 65 S.Ct. 895, 89
   L.Ed. 1296 (1945)) (any pre-dispute waiver of a TILA claim is unenforceable

                                             19
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page25
                                                               76ofof26
                                                                      77PageID
                                                                         PageID#:#:370
                                                                                    581



        Defendant appears to recognize this problem by asking the Court to transfer

   the case to the Supreme Court, which does not have a jurisdictional limitation on

   damages, rather than the Civil Court designated in the Customer

   Acknowledgement.

        It is almost beyond reasonable debate that a forum-selection clause that

   relegates claims to a court that does not have jurisdiction for the full value of the

   claim is unreasonable, unjust, and overreaching, and for that additional reason, this

   action should not be dismissed under the forum non conveniens doctrine.

                                         Conclusion

        For the foregoing reasons, the motion to dismiss should be denied.

   Dated:       March 22, 2017

                                                   PLAINTIFFS,
                                                   WILLIAM J. LOVELACE
                                                   and OCTAVIA LOVELACE

                                                   By: /s/ Brian L. Bromberg
                                                           Brian L. Bromberg
                                                           One of Plaintiffs’ Attorneys

                                                         Daniel S. Blinn
                                                         One of Plaintiffs’ Attorneys




   because a private right that affects the public interest may not be waived or
   released if doing so would be contrary to the purpose of the statute); see also,
   Abercrombie v. Wells Fargo Bank, 417 F.Supp.2d 1006 (N.D. Ill. 2006) (contract
   clause requiring consumer to give creditor the opportunity to correct any violations
   is invalid; it would gut TILA because a consumer who received corrected disclosures
   after having signed the contract would be unable to use them to shop for credit);
   Schwartz v. Comenity Capital Bank, No. 13-Civ-4896, 2015 WL 410321, at *11-12
   (S.D.N.Y. Feb. 2, 2015) (same).

                                              20
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-7
                                      38 Filed
                                          Filed03/22/17
                                                11/19/18 Page
                                                          Page26
                                                               77ofof26
                                                                      77PageID
                                                                         PageID#:#:371
                                                                                    582




                                   Certificate of Service

         I, Brian L. Bromberg, an attorney, hereby certify that on March 22, 2017, the

   foregoing documents were filed with the Clerk of the Court and served in

   accordance with the Federal Rules of Civil Procedure, and/or the Eastern District’s

   Local Rules, and/or the Eastern District’s Rules on Electronic Service upon the

   following parties and participants:


   Ira B. Pollack, Esq.

   Daniel S. Blinn, Esq.


   Dated:       New York, New York
                March 22, 2017


                                          /s/ Brian L. Bromberg
                                             Brian L. Bromberg




                                            21
